Exhibit No. (10)n

KIMBERLY-CLARK CORPORATION

NONQUALIFIED STOCK OPTION

AWARD AGREEMENT

This Award, granted on                     , by Kimberly-Clark Corporation, a
Delaware corporation (hereinafter called the “Corporation”), to
                     (the “Employee”) is subject to the terms and conditions of
the 2001 Equity Participation Plan (the “Plan”) and this Award Agreement,
including any country-specific terms and conditions contained in Appendix A to
this Award Agreement.

W I T N E S S E T H:

WHEREAS, the Corporation has adopted the 2001 Equity Participation Plan (the
“Plan”) to encourage those employees who materially contribute, by managerial,
scientific or other innovative means, to the success of the Corporation or of an
Affiliate, to acquire an ownership interest in the Corporation, thereby
increasing their motivation for and interest in the Corporation’s or the
Affiliate’s long-term success;

NOW, THEREFORE, it is agreed as follows:

 

1. Number of Shares Optioned; Option Price. The Corporation grants to the
Employee the right and option to purchase in his own name, on the terms and
conditions hereinafter set forth, all or any part of an aggregate of
             shares of the $1.25 par value common stock of the Corporation, and
at the purchase price of $             per share, as granted on the date set
forth above and as reflected on the Merrill Lynch Benefits OnLine site, or any
successor system, via the Grant Summary screen as the Options Granted and the
Grant Price. This option shall not be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2. Exercise of Option.

 

  (a)

Limitations on Exercise. This option shall be subject to forfeiture until the
Employee becomes vested in such Awards according to the schedule set forth
below. This option shall not be exercisable until at least one year has expired
after the granting of this option, during which time the Employee shall have
been in the continuous employ of the Corporation or an Affiliate; provided,
however, that the option shall become exercisable immediately in the event of a
Qualified Termination of Employment of the Employee, without regard to the
limitations set forth below in this subsection. At any time during the period of
this option after the end of the first year, the Employee may purchase up to 30
percent of the shares covered by this option; after the end of the second year,
an additional 30 percent; and after the end of the third year, the remaining 40
percent of the total number of shares covered by the option, so that, upon the
expiration of the third year, the Employee will have become entitled to purchase



--------------------------------------------------------------------------------

 

all shares subject to this option; provided, however, that if the Employee’s
employment is terminated for any reason other than death, Retirement, or Total
and Permanent Disability, this option shall only be exercisable for three months
following such termination and only for the number of shares which were
exercisable on the date of such termination. In no event, however, may this
option be exercised more than ten (10) years after the date of its grant.

The above provisions of Section 2(a) notwithstanding, to the extent provided by
rules of the Committee referred to in the Plan (hereinafter referred to as the
“Committee”), this option is not exercisable during any period during which the
Employee’s right to make deposits to the Kimberly-Clark Corporation Salaried
Employees Incentive Investment Plan is suspended pursuant to a provision of such
plan or rules adopted thereunder to comply with regulations regarding hardship
withdrawals promulgated by the Internal Revenue Service.

A termination of employment shall not be deemed to have occurred while an
Employee is on military leave or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the Employee
retains a right to reemployment with the Corporation or an Affiliate under an
applicable statute or by contract. For purposes of this subparagraph, a leave of
absence constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Employee will return to perform services for the
Corporation or an Affiliate. If the period of leave exceeds six months and the
Employee does not retain a right to reemployment under an applicable statute or
by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. Notwithstanding the foregoing
sentence, where a leave of absence is due to any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than six months, where such
impairment causes the Employee to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, a
29-month period of absence is substituted for such six-month period in
determining whether a termination of employment shall be deemed to have
occurred. A termination of employment with the Corporation or an Affiliate to
accept immediate reemployment with the Corporation or an Affiliate likewise
shall not be deemed to be a termination of employment for purposes of the Plan.
An Employee who is classified as an intermittent employee shall be deemed to
have a termination of employment for purposes of the Plan.

 

  (b) Exercise after Death, Retirement, or Disability. If the Employee dies,
Retires or becomes Totally and Permanently Disabled without having exercised
this option in full, the remaining portion of this option, determined without
regard to the limitations in subsection 2(a), may be exercised within the
earlier of (i) three years from the date of death or Total and Permanent
Disability or five years from the date of Retirement, as the case may be, or
(ii) the remaining period of this option. In the case of an Employee who dies,
this option may be exercised by the person or persons to whom the Employee’s
rights under this option shall pass by will or by applicable law or, if no such
person has such rights, by his executor or administrator.

 

2



--------------------------------------------------------------------------------

Notwithstanding the above, if the Corporation receives an opinion of counsel
that there has been a legal judgment and/or legal development in the Employee’s
jurisdiction that likely would result in the favorable Retirement treatment that
applies to this option pursuant to this subsection (b) being deemed unlawful
and/or discriminatory, then the Corporation will not apply the favorable
Retirement treatment at the time of termination and this option will be treated
as it would under the rules that apply if the Employee’s employment is
terminated for reasons other than death, Retirement or Total and Permanent
Disability.

 

  (c) Method of Exercise. This option shall be exercised by delivering to
Merrill Lynch, or other authorized agent of the Corporation, as set forth in
their terms and conditions of exercise, written notice of the number of shares
with respect to which option rights are being exercised and by paying in full
the option price of the shares at the time being acquired. Payment may be made
in cash or, for U.S. Employees only, in shares of the Corporation’s common stock
as set forth in the terms and conditions of exercise. The date of exercise shall
be deemed to be the date of receipt of the written notice and payment for the
shares being purchased. The Employee shall have none of the rights of a
stockholder with respect to shares covered by such options until the Employee
becomes record holder of such shares.

 

  (d) Payment of Withholding Taxes. No shares of common stock may be purchased
under this option, unless prior to or simultaneously with such purchase, (i) the
Employee, (ii) in the event of his death, the person succeeding to his rights
hereunder or, (iii) in the event of a transfer of an option under Section 8
hereof, either the Employee, the Immediate Family Members or the entity
succeeding to his rights hereunder, shall pay to the Corporation such amount as
the Corporation advises is required under applicable federal, state or local
laws to withhold and pay over to governmental taxing authorities by reason of
the purchase of such shares of common stock pursuant to this option. Other than
a purchase of shares pursuant to an option which had previously been transferred
under Section 8 hereof, payment of required withholding taxes may be made with
shares of the Corporation’s common stock which otherwise would be distributable
upon exercise of the option, pursuant to the rules of the Committee.

 

3. Nontransferability. Except as may otherwise be provided by the Committee,
this option shall be transferable only by will or by the laws of descent and
distribution, and during the Employee’s lifetime shall be exercisable only by
him.

 

4. Compliance with Law. No shares of common stock may be purchased under this
option, unless prior to the purchase thereof, the Corporation shall have
received an opinion of counsel to the effect that the issuance and sale of such
shares by the Corporation to the Employee will not constitute a violation of the
Securities Act of 1933, as amended. As a condition of exercise, the Employee
shall, if requested by the Corporation, submit a written statement in form
satisfactory to counsel for the Corporation, to the effect that any shares of
common stock purchased upon exercise of this option will be purchased for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended, and the Corporation shall have the
right, in its discretion, to cause the certificates representing shares of
common stock purchased hereunder to be appropriately legended to refer to such
undertaking or to any legal restrictions imposed upon the transferability
thereof by reason of such undertaking.

 

3



--------------------------------------------------------------------------------

The option granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the option or the delivery or purchase of shares thereunder, such
option may not be exercised in whole or in part unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained. The Corporation agrees to use its best efforts to obtain any such
requisite listing, registration, qualification, consent or approval.

 

5. No Right of Continued Employment. The granting of this option does not confer
upon the Employee any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Employee whenever the interest of the Corporation or
its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Employee under this option.

 

6. Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this option shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.

 

7. Amendments. The Committee may at any time alter or amend this option to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the common stock or any other security of the Corporation is listed,
(3) permitted under applicable provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended (including rule 16b-3
thereof), and (4) that such action would not result in the disallowance of a
deduction to the Corporation under section 162(m) of the Code or any successor
section (including the rules and regulations promulgated thereunder).
Notwithstanding anything to the contrary contained herein, the Committee may not
take any action that would result in any amount payable under this option
qualifying as “applicable employee remuneration” as so defined for purposes of
section 162(m) of the Code.

 

8. Inalienability of Benefits and Interest. This option and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Employee.

 

9. Delaware Law to Govern. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this option
shall be determined in accordance with the laws of the State of Delaware.

 

4



--------------------------------------------------------------------------------

10. Purchase of Common Stock. The Corporation and its Affiliates may, but shall
not be required to, purchase shares of common stock of the Corporation for
purposes of satisfying the requirements of this option. The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of common stock
of the Corporation purchased for satisfying the requirements of this option.

 

11. Notices. Any notice to be given to the Corporation under this option shall
be addressed to the Corporation in care of its Treasurer located at the World
Headquarters, and any notice to be given to the Employee under the terms of this
option may be addressed to him at his address as it appears on the Corporation’s
records, or at such other address as either party may hereafter designate in
writing to the other. Any such notice shall be deemed to have been duly given if
and when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, registered and deposited, postage and registry fee prepaid, in a post
office or branch post office regularly maintained by the United States
Government.

 

12. Changes in Capitalization. In the event there are any changes in the common
stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares and the option price
per share of stock subject to this option, and (b) such other provisions of this
option as may be necessary and equitable to carry out the foregoing purposes,
provided, however that no such adjustment or change may be made to the extent
that such adjustment or change will result in the disallowance of a deduction to
the Corporation under section 162(m) of the Code or any successor section.

 

13. Effect on Other Plans. All benefits under this option shall constitute
special compensation and shall not affect the level of benefits provided to or
received by the Employee (or the Employee’s estate or beneficiaries) as part of
any employee benefit plan of the Corporation or an Affiliate. This option shall
not be construed to affect in any way the Employee’s rights and obligations
under any other plan maintained by the Corporation or an Affiliate on behalf of
employees.

 

14. Successors. This option shall be binding upon and inure to the benefit of
any successor or successors of the Corporation.

 

15. Defined Terms. Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.

 

16. For U.S. Employees Only. A U.S. Employee who has not previously signed a
noncompete agreement has until the end of the one hundred twenty (120) day
period beginning from the Grant Date of this option to sign and return the
Noncompete Agreement provided to such Employee. If the U.S. Employee does not
sign and return the provided Noncompete Agreement on or before the end of such
one hundred twenty (120) day period then the grant of the right and option to
purchase the shares of common stock of the Corporation, as set forth in
Section 1, shall not be binding on and shall be voidable by the Corporation, in
which case it shall have no further force or effect.

 

5



--------------------------------------------------------------------------------

17. Acceptance of Option Terms and Conditions. An Employee has until the end of
the one hundred twenty (120) day period beginning from the Grant Date of this
option to accept this Award Agreement. If the Employee does not accept this
Award Agreement on or before the end of such one hundred twenty (120) day
period, then the grant of the right and option to purchase the shares of common
stock of the Corporation, as set forth in Section 1, shall not be binding on and
shall be voidable by the Corporation, in which case it shall have no further
force or effect.

Acknowledgment of Conditions

I understand, acknowledge and agree to the following conditions with respect to
the Award granted to me under the Plan:

 

  •  

The 2001 Equity Participation Plan (the “Plan”) is discretionary in nature and
the Corporation may cancel or terminate it at any time. The grant of an option
is a voluntary and occasional benefit and does not create any contractual or
other right to receive a grant of options or benefits in lieu of options in the
future. Future grants, if any, will be at the sole discretion of the
Corporation, including, but not limited to, the timing of any grant, the number
of option shares, vesting provisions and the exercise price.

 

  •  

My participation in the Plan is voluntary. The value of this option and the
shares of common stock covered by this option are extraordinary items that do
not constitute compensation of any kind for services of any kind rendered to the
Corporation or my actual employer (the “Employer”), and which are outside the
scope of my employment contract, if any, and are not intended to replace any
pension rights or compensation. As such, the option is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension, retirement or welfare benefits
or similar payments and in no event shall be considered as compensation for, or
relating in any way to, past services for the Corporation, the Employer or any
Affiliate.

 

  •  

Vesting of any option shares ceases upon termination of active employment for
any reason (whether or not in breach of local labor laws and except as may
otherwise be explicitly provided in the Plan document or this Award Agreement),
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when I am no longer actively employed for purposes of this option.

 

  •  

No claim or entitlement to compensation or damages shall arise from termination
of this option or diminution in value of this option resulting from termination
of my employment by the Corporation or the Employer (for any reason whatsoever
and whether or not in breach of local labor laws) and, in consideration of the
grant of this option, to which I am not otherwise entitled, I irrevocably agree
never to institute any claim against the Corporation or the Employer, waive my
ability, if any, to bring any such claim, and release the Corporation and the
Employer from any such claim; if, notwithstanding the foregoing, any

 

6



--------------------------------------------------------------------------------

 

such claim is allowed by a court of competent jurisdiction to have arisen, then,
by participating in the Plan, I shall be deemed irrevocably to have agreed not
to pursue such a claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims.

 

  •  

The future value of the underlying shares is unknown and cannot be predicted
with certainty. If the underlying shares do not increase in value, the option
will have no value. If I exercise this option and obtain shares, the value of
those shares acquired upon exercise may increase or decrease in value, even
below the option price.

 

  •  

Regardless of any action the Corporation or the Employer take with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding related to my participation in the Plan and
legally applicable to me (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and may
exceed the amount actually withheld by the Corporation or the Employer. I
further acknowledge that the Corporation and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this option, including, but not limited to, the
grant, vesting or exercise of this option, the subsequent sale of shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of this option to
reduce or eliminate my liability for Tax-Related Items or achieve any particular
tax result. Furthermore, if I have become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, I acknowledge that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

  •  

Prior to the relevant taxable or tax withholding event, as applicable, I shall
pay or make adequate arrangements satisfactory to the Corporation and/or the
Employer to satisfy or account for all Tax-Related Items. In this regard, I
authorize the Corporation or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

  (1) withholding from my wages or other cash compensation paid to me by the
Corporation and/or the Employer; or

 

  (2) withholding from proceeds of the sale of shares acquired pursuant to the
exercise of this option, either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on my behalf, pursuant to this authorization);
or

 

  (3) withholding in shares to be issued upon exercise of this option.

 

  •  

To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares, I am deemed, for tax purposes, to
have been issued the full number of shares subject to the portion of this option
that is exercised, notwithstanding that a number of shares is held back solely
for the purpose of paying Tax-Related Items due as a result of any aspect of my
participation in the Plan.

 

7



--------------------------------------------------------------------------------

  •  

I shall pay to the Corporation or to the Employer any amount of Tax-Related
Items that the Corporation or the Employer may be required to withhold or
account for as a result of my participation in the Plan that cannot be satisfied
by the means previously described. The Corporation may refuse to honor the
exercise or deliver shares to me if I fail to comply with my obligation in
connection with the Tax-Related Items as described herein.

 

  •  

The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding my participation in the Plan,
or my acquisition or sale of the underlying shares. I am hereby advised to
consult with my own personal tax, legal and financial advisors regarding my
participation in the Plan before taking any action related to the Plan.

 

  •  

Data Privacy. I hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of my personal data as described
in this Agreement and any other this option grant materials by and among, as
applicable, the Employer, the Corporation and its subsidiaries and Affiliates
for the exclusive purpose of implementing, administering and managing my
participation in the Plan.

I understand that the Corporation and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Corporation, details of all options or any other entitlement to
shares of common stock awarded, canceled, exercised, vested, unvested or
outstanding in my favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

I understand that Data will be transferred to a broker, or such other stock plan
service provider as may be selected by the Corporation in the future, which is
assisting the Corporation with the implementation, administration and management
of the Plan. I understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than my country. I
understand that I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the Corporation, the broker and any other possible
recipients which may assist the Corporation (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.

 

  •  

My option may not be assigned, sold, encumbered, or in any way transferred or
alienated.

 

8



--------------------------------------------------------------------------------

  •  

The Plan is governed by and subject to U.S. law. Interpretation of the Plan and
my rights under the Plan will be governed by provisions of U.S. law. For
purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Delaware, U.S.A. and agree that such litigation shall be conducted in
the federal courts for the United States for the Northern District of Texas,
where this grant is made and/or to be performed.

 

  •  

I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for me to exercise my option, acquire the shares or to hold or sell the shares
subject to the option or restricted share unit award. Neither the Corporation
nor its Affiliates will be responsible for obtaining such approvals, licenses or
permits, or for making any such notices, nor will the Corporation or its
Affiliates be liable for any fines or penalties I may incur for failure to
obtain any required approvals, permits or licenses or to make any required
notices.

 

  •  

The provisions of this Award Agreement are severable and if one or more of the
provisions of this Award Agreement shall be held invalid, illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nonetheless
be binding and enforceable. To the extent that any provisions of this Award
Agreement are held to be invalid or otherwise unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any be affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award Agreement
to be construed so as to foster the intent of this Award Agreement and the Plan.

 

  •  

If I have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

  •  

Notwithstanding any provisions in this Award Agreement, this option shall be
subject to any special terms and conditions set forth in Appendix A to this
Award Agreement for my country. Moreover, if I relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to me, to the extent the Corporation determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. Appendix A constitutes
part of this Award Agreement.

 

  •  

The Corporation reserves the right to impose other requirements on my
participation in the Plan, on this option and on any shares acquired under the
Plan, to the extent that the Corporation determines it is necessary or advisable
in order to comply with local law or facilitate the administration of the Plan,
and to require me to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

  •  

The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. I
hereby consent to receive such documents by on-line delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third-party designated by the Corporation.

 

9



--------------------------------------------------------------------------------

Conclusion and Acceptance

I accept this grant via electronic signature by clicking the “Accept” icon and
certify that I have read, understand and agree to the terms and conditions of
the 2001 Equity Participation Plan (the “Plan”), the provisions of the
applicable agreements and all other applicable documents (including any
country-specific terms for my country of residence). I hereby authorize my
employer to furnish the Corporation (and any agent administering the Plan or
providing recordkeeping services) with such information and data as it shall
request in order to facilitate the grant of options and enable administration of
the Plan and I understand that such information shall be used only as long and
to the extent necessary to administer my participation in the Plan. I agree that
my participation in the Plan and the awards granted to me under the Plan will be
governed solely by provisions of U.S. law.

 

10



--------------------------------------------------------------------------------

KIMBERLY-CLARK CORPORATION

NONQUALIFIED STOCK OPTION

AWARD AGREEMENT

APPENDIX A

This Appendix A includes additional terms and conditions that govern this option
granted to the Employee under the Plan if the Employee resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Appendix A have the meanings set forth in the Plan and/or the Award Agreement.

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Employee should be aware with respect to the
Employee’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2010. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Employee not rely on
the information noted herein as the only source of information relating to the
consequences of the Employee’s participation in the Plan because the information
be out of date at exercise of this option or the subsequent sale of shares
acquired under the Plan or receipt of any dividends.

In addition, the information is general in nature and may not apply to the
Employee’s particular situation, and the Corporation is not in a position to
assure the Employee of any particular result. Accordingly, the Employee is
advised to seek appropriate professional advice as to how the relevant laws in
the Employee’s country may apply to the Employee’s situation.

Finally, if the Employee is a citizen or resident of a country other than the
one in the Employee is currently working, transferred or transfers employment
after the Grant Date or is considered a resident of another country for local
law purposes, the information contained herein may not be applicable to the
Employee.

ARGENTINA

Securities Law Information

Neither this option nor the shares of common stock covered by this option are
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.

Exchange Control Information

Depending upon the method of exercise chosen for this option, the Employee may
be subject to restrictions with respect to the purchase and/or transfer of U.S.
dollars pursuant to Argentine currency exchange regulations. The Corporation
reserves the right to restrict the methods of exercise if required under
Argentine laws.

Under current regulations adopted by the Argentine Central Bank (the “BCRA”),
the Employee may purchase and remit foreign currency with a value of up to
US$2,000,000 per month for the purpose of acquiring foreign securities,
including shares of common stock, without prior approval from the BCRA. However,
the Employee must register the purchase with the BCRA and execute and submit an
affidavit to the entity selling the foreign currency confirming that the
Employee has not purchased and remitted funds in excess of US$2,000,000 during
the relevant month.

 

11



--------------------------------------------------------------------------------

In the event that the Employee transfers proceeds in excess of US$2,000,000 from
the sale of shares of common stock into Argentina in a single month, he or she
will be required to place 30% of any proceeds in excess of US$2,000,000 in a
non-interest-bearing, dollar-denominated mandatory deposit account for a holding
period of 365 days.

The Employee must comply with any and all Argentine currency exchange
restrictions, approvals and reporting requirements in connection with the
exercise of this option.

BAHRAIN

There are no country-specific provisions.

BELGIUM

Tax Considerations

This option must be accepted after 60 days of the offer.

Tax Reporting

The Employee is required to report any taxable income attributable to this
option on his or her annual tax return. In addition, the Employee is required to
report any bank accounts opened and maintained outside Belgium on his or her
annual tax return.

BOLIVIA

There are no country-specific provisions.

BRAZIL

Compliance with Law

By accepting this option, the Employee acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the exercise of this option, the receipt of any dividends, and
the sale of shares of common stock acquired under the Plan.

Exchange Control Information

If the Employee is resident or domiciled in Brazil, he or she will be required
to submit annually a declaration of assets and rights held outside of Brazil to
the Central Bank of Brazil if the aggregate value of such assets and rights is
equal to or greater than US$100,000. Assets and rights that must be reported
include shares of common stock.

 

12



--------------------------------------------------------------------------------

CANADA

Form of Payment

Due to regulatory considerations in Canada, the Employee is prohibited from
surrendering shares of common stock that he or she already owns or attesting to
the ownership of shares to pay the option price or any Tax-Related Items in
connection with this option.

Securities Law Notice

The Employee is permitted to sell shares acquired through the Plan through the
designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed. The Corporation’s
shares are currently listed on New York Stock Exchange.

The following provisions apply if the Employee is a resident of Quebec:

Language Consent

The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

Authorization to Release and Transfer Necessary Personal Information

The Employee hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Employee further authorizes the Corporation, any parent,
subsidiary or Affiliate and the plan administrators to disclose and discuss the
Plan with their advisors. The Employee further authorizes the Corporation and
any parent, subsidiary or Affiliate to record such information and to keep such
information in the Employee’s employee file.

CHILE

Securities Law Information

Neither the Corporation nor the shares of common stock are registered with the
Chilean Registry of Securities or under the control of the Chilean
Superintendence of Securities.

Exchange Control Information

It is the Employee’s responsibility to make sure that he or she complies with
exchange control requirements in Chile when the value of his or her option
exercise transaction is in excess of US$10,000, regardless of whether the
Employee exercises his or her option through a cash exercise or cashless method
of exercise.

 

13



--------------------------------------------------------------------------------

If the Employee uses the cash exercise method to exercise this option and the
Employee remits funds in excess of US$10,000 out of Chile, the remittance must
be made through the Formal Exchange Market (i.e., a commercial bank or
registered foreign exchange office). In such case, the Employee must provide to
the bank or registered foreign exchange office certain information regarding the
remittance of funds (e.g., destination, currency, amount, parties involved,
etc.).

If the Employee exercises this option using a cashless exercise method and the
aggregate value of the option price exceeds US$10,000, the Employee must sign
Annex 1 of the Manual of Chapter XII of the Foreign Exchange Regulations and
file it directly with the Central Bank within 10 days of the exercise date.

The Employee is not required to repatriate funds obtained from the sale of
shares or the receipt of any dividends. However, if the Employee decides to
repatriate such funds, the Employee must do so through the Formal Exchange
Market if the amount of the funds exceeds US$10,000. In such case, the Employee
must report the payment to a commercial bank or registered foreign exchange
office receiving the funds.

If the Employee’s aggregate investments held outside of Chile exceeds
US$5,000,000 (including the investments made under the Plan), the Employee must
report the investments annually to the Central Bank. Annex 3.1 of Chapter XII of
the Foreign Exchange Regulations must be used to file this report.

Please note that exchange control regulations in Chile are subject to change.
The Employee should consult with his or her personal legal advisor regarding any
exchange control obligations that the Employee may have prior to exercising this
option or receiving proceeds from the sale of shares of common stock acquired
under the Plan.

Annual Tax Reporting Obligation

The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad, which they will use
as a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before March 15 of
each year. The forms to be used to submit the sworn statement are Tax Form 1853
“Annual Sworn Statement Regarding Credits for Taxes Paid Abroad” and Tax Form
1851 “Annual Sworn Statement Regarding Investments Held Abroad.” If the Employee
is not a Chilean citizen and has been a resident in Chile for less than three
years, the Employee is exempt from the requirement to file Tax Form 1853. These
statements must be submitted electronically through the CIRS website:
www.sii.cl.

COLOMBIA

Exchange Control Information

Investments in assets located abroad (including shares of common stock) are
subject to registration with the Bank of the Republic if the Employee’s
aggregate investments held abroad (as of December 31 of the applicable calendar
year) equal or exceed US$500,000.

If funds are remitted from Colombia through an authorized local financial
institution, the authorized financial institution will automatically register
the investment.

 

14



--------------------------------------------------------------------------------

If the Employee does not remit funds through an authorized financial institution
when exercising this option because a partial cashless exercise method is used
(selling only enough shares of Stock to cover the grant price and any brokerage
fees), then the Employee must register the investment himself or herself if the
accumulated financial investments the Employee holds abroad at the year-end are
equal to or exceed the equivalent of US$500,000. The Employee must register by
filing a Form No. 11 and submitting it to Señores, Banco de la República, Atn:
Jefe Sección Inversiones, Departamento de Cambios Internacionales, Carrera 7
No. 14 - 18, Bogotá, Colombia by June 30 of the following year.

If the Employee uses the cashless sell-all method of exercise, then no
registration is required because no funds are remitted from Colombia and no
shares are held abroad.

COSTA RICA

There are no country-specific provisions.

CZECH REPUBLIC

Exchange Control Information

The Czech National Bank may require the Employee to fulfill certain notification
duties in relation to the acquisition of shares of common stock and the opening
and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, the Employee should consult
with his or her personal legal advisor prior to the exercise of this option and
the sale of common stock to ensure compliance with current regulations. It is
the Employee’s responsibility to comply with any applicable Czech exchange
control laws.

DENMARK

Danish Stock Option Act

By accepting this option, the Employee acknowledges that he or she has received
a Danish translation of an Employer Statement, which is being provided to comply
with the Danish Stock Option Act.

Exchange Control Information

If the Employee establishes an account holding shares or an account holding cash
outside Denmark, he or she must report the account to the Danish Tax
Administration. The form which should be used in this respect can be obtained
from a local bank. (These obligations are separate from and in addition to the
obligations described below.)

Securities/Tax Reporting Information

If the Employee holds shares of common stock acquired under the Plan in a
brokerage account with a broker or bank outside Denmark, he or she is required
to inform the Danish Tax Administration about the account. For this purpose, the
Employee must file a Form V (Erklaering V) with the Danish Tax Administration.
The Form V must be signed both by the Employee and by the applicable broker or
bank where the account is held. By signing the Form V, the broker or bank
undertakes to forward information to the Danish Tax Administration concerning
the shares in the account without further request each year. By signing the Form
V, the Employee authorizes the Danish Tax Administration to examine the account.

 

15



--------------------------------------------------------------------------------

In addition, if the Employee opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, he or she is
also required to inform the Danish Tax Administration about this account. To do
so, the Employee must file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by the Employee and by the
applicable broker or bank where the account is held. By signing the Form K, the
broker/bank undertakes an obligation, without further request each year, to
forward information to the Danish Tax Administration concerning the content of
the account. By signing the Form K, the Employee authorizes the Danish Tax
Administration to examine the account.

If the Employee uses the cashless method of exercise for this option, the
Employee is not required to file a Form V because he or she will not hold any
shares of common stock. However, if the Employee opens a deposit account with a
foreign broker or bank to hold the cash proceeds, he or she is required to file
a Form K as described above.

DOMINICAN REPUBLIC

There are no country-specific provisions.

ECUADOR

There are no country-specific provisions.

EL SALVADOR

There are no country-specific provisions.

FRANCE

Option Not Tax-Qualified

The Employee understands that this option is not intended to be French
tax-qualified.

Consent to Receive Information in English

By accepting the Award Agreement providing for the terms and conditions of the
Employee’s grant, the Employee confirms having read and understood the documents
relating to this grant (the Plan and the Award Agreement), which were provided
in the English language. The Employee accepts the terms of those documents
accordingly.

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution d’options, l’employé confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan U.S. et ce Contrat
d’Attribution) qui ont été communiqués en langue anglaise. L’employé accepte les
termes en connaissance de cause.

 

16



--------------------------------------------------------------------------------

GERMANY

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. If the Employee uses a German bank to transfer a
cross-border payment in excess of €12,500 in connection with the sale of shares
of common stock acquired under the Plan, the bank will make the report for the
Employee. In addition, the Employee must report any receivables, payables, or
debts in foreign currency exceeding an amount of €5,000,000 on a monthly basis.

GUATEMALA

Language Waiver

By participating in the Plan, the Employee acknowledges that he or she is
proficient in reading and understanding English and fully understands the terms
of the Plan, the Award Agreement and this Appendix A.

HONDURAS

There are no country-specific provisions.

HONG KONG

Securities Warning

The offer of this option and the shares of common stock covered by this option
do not constitute a public offering of securities under Hong Kong law and are
available only to Employees of the Corporation or its Affiliates participating
in the Plan. The Employee should be aware that the contents of this Award
Agreement have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. This option is intended only
for the personal use of each Employee and may not be distributed to any other
person. The Employee is advised to exercise caution in relation to the offer. If
the Employee is in any doubt about any of the contents of the Agreement,
including this Appendix A, or the Plan, the Employee should obtain independent
professional advice.

Sale of Shares

In the event that any portion of this option vests within six months of the
Grant Date, the Employee agrees that he or she will not dispose of the shares
acquired prior to the six-month anniversary of the Grant Date.

Occupational Retirement Schemes Ordinance Alert

The Corporation specifically intends that neither this option nor the Plan will
be an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).

 

17



--------------------------------------------------------------------------------

INDONESIA

Method of Exercise

Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in Indonesia, the Employee must exercise this option
using the cashless exercise method. To complete a full cashless exercise, the
Employee should notify a licensed securities broker acceptable to the
Corporation to: (i) sell all of the shares upon exercise; (ii) use the proceeds
to pay the option price, brokerage fees and any applicable Tax-Related Items;
and (iii) remit the balance in cash to the Employee. If the Employee does not
complete this procedure, the Corporation may refuse to allow the Employee to
exercise this option. The Corporation reserves the right to provide the Employee
with additional methods of exercise depending on local developments.

Exchange Control Information

If the Employee remits funds into or out of Indonesia, the Indonesian bank
through which the transaction is made will submit a report on the transaction to
the Bank of Indonesia for statistical reporting purposes. For transactions of
US$10,000 or more, a description of the transaction must be included in the
report. Although the bank through which the transaction is made is required to
make the report, the Employee must complete a “Transfer Report Form.” The
Transfer Report Form will be provided to the Employee by the bank through which
the transaction is to be made.

ISRAEL

Securities Law Notification

The offer of this option does not constitute a public offering under the
Securities Law, 1968.

Method of Exercise

Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in Israel, the Employee must exercise this option using
the cashless exercise method. To complete a full cashless exercise, the Employee
should notify a licensed securities broker acceptable to the Corporation to:
(i) sell all of the shares upon exercise; (ii) use the proceeds to pay the
option price, brokerage fees and any applicable Tax-Related Items; and
(iii) remit the balance in cash to the Employee. If the Employee does not
complete this procedure, the Corporation may refuse to allow the Employee to
exercise this option. The Corporation reserves the right to provide the Employee
with additional methods of exercise depending on local developments.

ITALY

Method of Exercise

Notwithstanding anything to the contrary in the Award Agreement, due to
regulatory requirements in Italy, the Employee must exercise this option using
the cashless exercise method. To complete a full cashless exercise, the Employee
should notify a licensed securities broker acceptable to the Corporation to:
(i) sell all of the shares upon exercise; (ii) use the proceeds to pay the
option price, brokerage fees and any applicable Tax-Related

 

18



--------------------------------------------------------------------------------

Items; and (iii) remit the balance in cash to the Employee. If the Employee does
not complete this procedure, the Corporation may refuse to allow the Employee to
exercise this option. The Corporation reserves the right to provide the Employee
with additional methods of exercise depending on local developments.

Data Privacy Notice and Consent.

This provision replaces in its entirety the data privacy in the Award Agreement:

The Employee understands that the Employer, the Corporation and any Affiliate
hold certain personal information about him or her, including, but not limited
to, the Employee’s name, home address and telephone number, date of birth,
social insurance or other identification number, salary, nationality, job title,
any shares of common stock or directorships held in the Corporation or any
Affiliate, details of all options, or any other entitlement to shares of common
stock awarded, cancelled, exercised, vested, unvested or outstanding in the
Employee’s favor, for the exclusive purpose of implementing, managing and
administering the Plan (“Data”). The Employee is aware that providing the
Corporation with Data is necessary for the performance of the Plan and that his
or her refusal to provide such Data would make it impossible for the Corporation
to perform its contractual obligations and may affect the Employee’s ability to
participate in the Plan.

The Controller of personal data processing is Kimberly-Clark Corporation with
registered offices at 351 Phelps Drive, Irving, Texas 75038, United States of
America, and, pursuant to Legislative Decree no. 196/2003, its representative in
Italy is Kimberly-Clark s.r.l. at Via Della Rocca, 49, Torino, Italy.

The Employee understands that Data may be transferred to the Corporation or any
of its Affiliates, or to any third parties assisting in the implementation,
management and administration of the Plan, including any transfer required to a
broker or other third party with whom shares of common stock acquired under the
Plan or cash from the sale of such shares may be deposited. Furthermore, the
recipients that may receive, possess, use, retain, and transfer such Data may be
located in Italy or elsewhere, including outside the European Union, and the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than Italy.

The processing activity, including transfer of Data abroad, including outside of
the European Economic Area, as herein specified and pursuant to applicable laws
and regulations, does not require the Employee’s consent thereto as the
processing is necessary to performance of contractual obligations related to
implementation, administration, and management of the Plan. The Employee
understands that Data processing related to the purposes specified above shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The Employee understands that Data will be held only as long as is required by
law or as necessary to implement, administer and manage the Employee’s
participation in the Plan. The Employee understands that, pursuant to Section 7
of the Legislative Decree no. 196/2003, he or she has the right to, including
but not limited to, access, delete, update, correct, or terminate, for
legitimate reason, the Data processing. Furthermore, the Employee is aware that
Data will not be used for direct marketing purposes. In addition, Data provided
can be reviewed and questions or complaints can be addressed by contacting the
Employee’s local human resources representative.

 

19



--------------------------------------------------------------------------------

Plan Document Acknowledgment

In accepting the grant of this option, the Employee acknowledges that he or she
has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.

The Employee acknowledges that he or she has read and specifically and expressly
approves the following sections of the Award Agreement: Section 2(d) on Payment
of Withholding Taxes; Section 5 on No Right of Continued Employment; Section 9
on Delaware Law to Govern; the section on Acknowledgment of Conditions; and the
Data Privacy Notice and Consent section included in this Appendix A.

Exchange Control Information

The Employee is required to report in his or her annual tax return: (a) any
transfers of cash or shares of common stock to or from Italy exceeding €10,000
or the equivalent amount in U.S. dollars; and (b) any foreign investments or
investments (including proceeds from the sale of shares of common stock acquired
under the Plan) held outside of Italy exceeding €10,000 or the equivalent amount
in U.S. dollars, if the investment may give rise to income in Italy. The
Employee is exempt from the formalities in (a) if the investments are made
through an authorized broker resident in Italy, as the broker will comply with
the reporting obligation on the Employee’s behalf.

JAPAN

Exchange Control Information

If the Employee acquires shares of common stock valued at more than ¥100,000,000
in a single transaction, the Employee must file a Securities Acquisition Report
with the Ministry of Finance through the Bank of Japan within 20 days of the
purchase of the shares.

In addition, if the Employee pays more than ¥30,000,000 in a single transaction
for the purchase of shares when the Employee exercises this option, the Employee
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.

A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Employee pays upon a one-time
transaction for exercising this option and purchasing shares of common stock
exceeds ¥100,000,000, then the Employee must file both a Payment Report and a
Securities Acquisition Report.

 

20



--------------------------------------------------------------------------------

KOREA

Exchange Control Information

To remit funds out of Korea to exercise this option by paying the option price
in cash, the Employee must obtain a confirmation of the remittance by a foreign
exchange bank in Korea. This is an automatic procedure (i.e., the bank does not
need to approve the remittance and the process should not take more than a day).
The Employee likely will need to present supporting documentation evidencing the
nature of the remittance to the bank processing the transaction. Furthermore, if
the Employee receives US$500,000 or more from the sale of shares of common
stock, Korean exchange control laws require the Employee to repatriate the
proceeds to Korea within 18 months of the sale.

MALAYSIA

Insider Trading Notification

The Employee should be aware of the Malaysian insider trading rules, which may
impact the Employee’s acquisition or disposal of shares of common stock or this
option under the Plan. Under Malaysian insider trading rules, the Employee is
prohibited from acquiring or selling shares of common stock or rights to shares
(e.g., an option) when in possession of information that is not generally
available and that the Employee knows or should know will have a material effect
on the price of shares of common stock once such information is generally
available.

Director Notification Obligation

If the Employee is a director of the Corporation’s Malaysian Affiliate, the
Employee is subject to certain notification requirements under the Malaysian
Companies Act. Among these requirements is an obligation to notify the Malaysian
Affiliate in writing when the Employee receives or disposes of an interest
(e.g., an option or shares of common stock) in the Corporation or any related
company. Such notifications must be made within 14 days of receiving or
disposing of any interest in the Corporation or any related company.

MEXICO

Modification

By accepting this option, the Employee understands and agrees that any
modification of the Plan or the Award Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.

Acknowledgment of Grant

In accepting this option, the Employee acknowledges that the Employee has
received a copy of the Plan and the Award Agreement, including this Appendix A,
has reviewed the Plan and the Award Agreement, including this Appendix A, in
their entirety and fully understands and accepts all provisions of the Plan and
the Award Agreement, including this Appendix A. The Employee further
acknowledges that the Employee has read and specifically and expressly approves
the Acknowledgment of Conditions section of the Award Agreement, in which the
following is clearly described and established:

 

  (1) The Employee’s participation in the Plan does not constitute an acquired
right.

 

21



--------------------------------------------------------------------------------

  (2) The Plan and the Employee’s participation in the Plan are offered by the
Corporation on a wholly discretionary basis.

 

  (3) The Employee’s participation in the Plan is voluntary.

 

  (4) Neither the Corporation nor any Affiliate is responsible for any decrease
in the value of this option and/or shares of common stock acquired under the
Plan.

Labor Law Acknowledgment and Policy Statement

In accepting the grant of this option, the Employee expressly recognizes that
Kimberly-Clark Corporation, with registered offices at 351 Phelps Drive, Irving,
Texas 75038, U.S.A., is solely responsible for the administration of the Plan
and that the Employee’s participation in the Plan and acquisition of shares of
common stock do not constitute an employment relationship between the Employee
and the Corporation since the Employee is participating in the Plan on a wholly
commercial basis and his or her sole Employer is Kimberly-Clark de Mexico, S.A.
de C.V. (“KCC-Mexico”). Based on the foregoing, the Employee expressly
recognizes that the Plan and the benefits that he or she may derive from
participating in the Plan do not establish any rights between the Employee and
the Employer, KCC-Mexico and do not form part of the employment conditions
and/or benefits provided by KCC-Mexico, and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Employee’s employment.

The Employee further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of the Corporation;
therefore, the Corporation reserves the absolute right to amend and/or
discontinue the Employee’s participation at any time without any liability to
the Employee.

Finally, the Employee hereby declares that he or she does not reserve to himself
or herself any action or right to bring any claim against Kimberly-Clark
Corporation for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and the Employee therefore grants a full
and broad release to the Corporation, its shareholders, officers, agents, or
legal representatives or Affiliates with respect to any claim that may arise.

Spanish Translation

Modificación

Al aceptar el otorgamiento de la opción de Compra de Acciones, el Empleado
entiende y acuerda que cualquier modificación al Plan o al Acuerdo o su
terminación, no cambiará o disminuirá los términos y condiciones de empleo.

Reconocimiento del Otorgamiento

Al aceptar el otorgamiento de la opción de Compra de Acciones, el Empleado está
de acuerdo en haber recibido una copia del Plan, del Acuerdo incluyendo el
presente Anexo “A” y ha revisado el Plan y el Acuerdo, incluyendo este Anexo “A”
en su totalidad y comprende y acepta todas las disposiciones previstas en el
Plan, en el Acuerdo, incluyendo el presente Anexo “A”. Asimismo, el Empleado
reconoce que ha leído y manifiesta su específica y expresa conformidad con los
términos y condiciones establecidos del Acuerdo, en el cual claramente se
describe y establece lo siguiente:

 

  (1) La participación del Empleado en el Plan no constituye un derecho
adquirido.

 

22



--------------------------------------------------------------------------------

  (2) El Plan y la participación del Empleado en el Plan se ofrecen por la
Compañía de forma completamente discrecional.

 

  (3) La participación del Empleado en el Plan es voluntaria.

 

  (4) Ni la Compañía ni sus Afiliadas son responsables por la reducción del
valor de la opción de Compra de Acciones emitida bajo el Plan.

Reconocimiento de la Legislación Laboral y Declaracion de la Poltitica

Al aceptar el otorgamiento de la opción de Compra de Acciones, el Empleado
expresamente reconoce que Kimberly-Clark Corporation con oficinas registradas en
351 Phelps Drive, Irving, Texas 75038, U.S.A., es la única responsable por la
administración del Plan y que la participación del Empleado en el Plan y en su
caso la adquisición de las Opciones de Compra de Acciones o Acciones no
constituyen ni podrán interpretarse como una relación de trabajo entre el
Empleado y Kimberly-Clark Corporation, ya que el Empleado participa en el Plan
en un marco totalmente comercial y su único Patrón lo es Kimberly-Clark de
Mexico, S.A. de C.V. con domicilio en Kimberly-Clark de Mexico, S.A. de C.V.
Mexico. Derivado de lo anterior, el Empleado expresamente reconoce que el Plan y
los beneficios que pudieran derivar de la participación en el Plan no establecen
derecho alguno entre el Empleado y el Patrón, Kimberly-Clark de Mexico, S.A. de
C.V. y no forma parte de las condiciones de trabajo y/o las prestaciones
otorgadas por Kimberly-Clark de Mexico, S.A. de C.V. y que cualquier
modificación al Plan o su terminación no constituye un cambio o impedimento de
los términos y condiciones de la relación de trabajo del Empleado.

Asimismo, el Empleado reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Kimberly-Clark Corporation por lo
tanto, Kimberly-Clark Corporation se reserva el absoluto derecho de modificar
y/o terminar la participación del Empleado en cualquier momento y sin
responsabilidad alguna frente el Empleado.

Finalmente, el Empleado por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporation por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Empleado otorga el más
amplio finiquito que en derecho proceda a Kimberly-Clark Corporation , sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.

NETHERLANDS

Consent to Comply with Dutch Securities Law

The Employee has been granted this option under the Plan, pursuant to which the
Employee may acquire shares of common stock. Employees who are residents of the
Netherlands should be aware of the Dutch insider trading rules, which may impact
the sale of such shares. In particular, the Employee may be prohibited from
effectuating certain share transactions if the Employee has insider information
regarding the Corporation.

Below is a discussion of the applicable restrictions. The Employee is advised to
read the discussion carefully to determine whether the insider rules apply to
the Employee. If it is uncertain whether the insider rules apply, the
Corporation recommends that the Employee consult with his or her personal legal
advisor. Please note that the Corporation cannot be held liable if the Employee
violates the Dutch insider rules. The Employee is responsible for ensuring
compliance with these rules.

 

23



--------------------------------------------------------------------------------

By entering into the Award Agreement and participating in the Plan, the Employee
acknowledges having read and understood the notification below and acknowledges
that it is his or her own responsibility to comply with the Dutch insider
trading rules, as discussed herein.

Prohibition Against Insider Trading

Dutch securities laws prohibit insider trading. Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Corporation is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the share price, regardless of the actual effect on the price. The insider could
be any employee of the Corporation or its Dutch Affiliate who has inside
information as described above.

Given the broad scope of the definition of inside information, certain Employees
of the Corporation working at its Dutch Affiliate may have inside information
and thus, would be prohibited from effectuating a transaction in securities in
the Netherlands at a time when he or she had such inside information.

NEW ZEALAND

Securities Law Notice

The Employee will receive the following documents (in addition to this Appendix
A) in connection with this option from the Corporation:

 

1. an Award Agreement, which sets forth the terms and conditions of the option
grant;

 

2. a copy of the Corporations’ most recent annual report and most recent
financial reports have been made available to enable the Employee to make
informed decisions concerning this option; and

 

3. a copy of the description of the Kimberly-Clark Corporation 2001 Equity
Participation Plan (“Description”) (i.e., the Corporation’s Form S-8 Plan
Prospectus under the U.S. Securities Act of 1933, as amended), and the
Corporation will provide any attachments or documents incorporated by reference
into the Description upon written request. The documents incorporated by
reference into the Description are updated periodically. Should the Employee
request copies of the documents incorporated by reference into the Description,
the Corporation will provide the Employee with the most recent documents
incorporated by reference.

NICARAGUA

There are no country-specific provisions.

 

24



--------------------------------------------------------------------------------

PANAMA

Securities Law Information

Neither this option nor any shares that the Employee may acquire at exercise of
this option constitute a public offering of securities, as they are available
only to Employees of the Corporation and its Affiliates.

PARAGUAY

There are no country-specific provisions.

PERU

There are no country-specific provisions.

POLAND

Exchange Control Information

If the Employee holds foreign securities (including shares of common stock) and
maintains accounts abroad, the Employee may be required to file certain reports
with the National Bank of Poland. Specifically, if the value of securities and
cash held in such foreign accounts exceeds €15,000, the Employee must file
reports on the transactions and balances of the accounts on a quarterly basis by
the 20th day of the month following the end of each quarter and an annual report
by no later than January 30 of the following calendar year. Such reports are
filed on special forms available on the website of the National Bank of Poland.

PORTUGAL

Exchange Control Information

If the Employee acquires shares of common stock under the Plan and does not hold
the shares of common stock with a Portuguese financial intermediary, he or she
may need to file a report with the Portuguese Central Bank. If the shares of
common stock are held by a Portuguese financial intermediary, it will file the
report for the Employee.

PUERTO RICO

There are no country-specific provisions.

RUSSIA

U.S. Transaction

The Employee understands that this option shall be valid and this Award
Agreement shall be concluded and become effective only when the Employee’s
acceptance of the Award Agreement is received by the Corporation in the United
States. Upon exercise of this option, any shares of common stock to be issued to
the Employee shall be delivered to the Employee through a bank or brokerage
account in the United States.

 

25



--------------------------------------------------------------------------------

Securities Law Notice

This Award Agreement, the Plan and all other materials the Employee may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. The issuance of shares of common stock under the Plan
has not and will not be registered in Russia and hence the shares described in
any Plan-related documents may not be offered or placed in public circulation in
Russia.

Please note that, under the Russian law, the Employee is not permitted to sell
the Corporation’s shares directly to other Russian individuals and the Employee
is not permitted to bring share certificates into Russia.

SINGAPORE

Securities Law Information

This option is being granted pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Employee should note that this option is
subject to section 257 of the SFA and the Employee will not be able to make
(i) any subsequent sale of the shares of common stock in Singapore or (ii) any
offer of such subsequent sale of the shares of common stock in Singapore, unless
such sale or offer is made pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA (Chapter 289, 2006 Ed.).

Director Notification Obligation

If the Employee is a director, associate director or shadow director of the
Corporation’s Singapore Affiliate, the Employee is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Corporation’s Singapore Affiliate in
writing when the Employee receives an interest (e.g., an option or shares) in
the Corporation or any Affiliate. In addition, the Employee must notify the
Corporation’s Singapore Affiliate when he or she sells shares of the Corporation
or of any Affiliate (including when the Employee sells shares acquired upon
exercise of this option). These notifications must be made within two days of
acquiring or disposing of any interest in the Corporation or any Affiliate. In
addition, a notification of the Employee’s interests in the Corporation or any
Affiliate must be made within two days of becoming a director.

SOUTH AFRICA

Exchange Control Information

To participate in the Plan, the Employee must comply with exchange control
regulations and rulings (the “Exchange Control Regulations”) in South Africa.
Currently, the Exchange Control Department of the South African Reserve Bank
(“Exchange Control”) requires that approval be sought for the purchase of
securities by South African residents pursuant to foreign share incentive
schemes, such as the exercise of options under the Plan. The Corporation is in
the process of obtaining such approval.

 

26



--------------------------------------------------------------------------------

The Employee is subject to an overall offshore investment allowance of
ZAR4,000,000. This is a cumulative allowance, and his or her ability to remit
funds for the purchase of shares will be reduced if Employee’s foreign
investment limit is utilized to make a transfer of funds offshore that is
unrelated to the Plan. If he or she exercises this option with cash, the funds
used to pay the option price may not be counted against the ZAR4,000,000 because
of the approval from Exchange Control that the Corporation is seeking with
respect to the Plan. If the option price is counted against the ZAR4,000,000
limit, the Employee may still transfer funds for the exercise of this option;
however, the shares obtained from the exercise must be sold immediately and the
full proceeds repatriated to South Africa.

If the Employee exercise this option using either the cashless sell-all exercise
method or the cashless sell-to-cover method, it is not necessary to obtain a Tax
Clearance Certificate (as described below) or a transfer of funds application
form. In addition, under a cashless sell-to-cover method, the Employee may
acquire and hold shares up to any amount, even in excess of ZAR4,000,000. The
value of the shares acquired using a cashless sell-to-cover exercise method will
not be counted against the ZAR4,000,000 limit. The sale proceeds of such shares
may be held offshore and will not count against the investment limit.

Because the Exchange Control Regulations change frequently and without notice,
the Employee understands that he or she should consult a legal advisor prior to
the purchase or sale of shares under the Plan to ensure compliance with current
regulations. The Employee understands that it is his or her responsibility to
comply with South African exchange control laws, and neither the Corporation nor
the Employer will be liable for any fines or penalties resulting from failure to
comply with applicable laws.

Tax Acknowledgment

By accepting this option, the Employee agrees to notify the Employer of the
amount of any gain realized upon exercise of this option. If the Employee fails
to advise the Employer of the gain realized upon exercise, the Employee may be
liable for a fine. The Employee will be responsible for paying any difference
between the actual tax liability and the amount withheld.

If the Employee uses cash to exercise this option and purchase shares, rather
than a cashless exercise method, the Employee must first obtain a “Tax Clearance
Certificate (in Respect of Foreign Investment)” from the South African Reserve
Service. The Employee must also complete a transfer of funds application form to
transfer the funds. The Tax Clearance Certificate should be presented to a
dealer of the Exchange Control Department of the South Africa Reserve Bank (it
is likely that the Employee’s bank will qualify as such a dealer), together with
a completed application form to transfer funds. No transfer of funds may be
completed unless the original Tax Clearance Certificate bears the official stamp
and signature of the Office of Receiver of Revenue of the South African Reserve
Service.

SPAIN

Termination of Employment

For purposes of this option, a termination of employment includes a termination
that is deemed an “unfair dismissal” or a “constructive dismissal.”

Labor Law Acknowledgment

By accepting this option, the Employee acknowledges that he or she understands
and agrees to participation in the Plan and that he or she has received a copy
of the Plan.

 

27



--------------------------------------------------------------------------------

The Employee understands that the Corporation has unilaterally, gratuitously and
discretionally decided to grant Options under the Plan to individuals who may be
employees of the Corporation or its Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the
Corporation or any of its Affiliates on an ongoing basis. Consequently, the
Employee understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Corporation or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. Further, the Employee understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of this option and the
underlying shares is unknown and unpredictable. In addition, the Employee
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus, the Employee understands, acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then this option shall be null
and void.

Further, the Employee understands that this option is a conditional right. The
Employee shall forfeit any unvested portion of this option upon termination of
employment unless such termination is due to a Qualified Termination of
Employment. In addition, if the Employee’s employment is terminated for any
reason other than death, Retirement, or Total and Permanent Disability, this
option shall be exercisable only to the extent provided in Section 2(a) of the
Award Agreement. The terms of this paragraph apply even if the Employee is
considered to be unfairly dismissed without good cause.

SWITZERLAND

Securities Law Notification

The options offered by the Corporation are considered a private offering in
Switzerland; therefore, such offer is not subject to registration in
Switzerland.

TAIWAN

Exchange Control Information

The Employee may acquire and remit foreign currency (including proceeds from the
sale of shares of common stock) into and out of Taiwan up to US$5,000,000 per
year. If the transaction amount is TWD500,000 or more in a single transaction,
the Employee must submit a foreign exchange transaction form and also provide
supporting documentation to the satisfaction of the remitting bank.

If the transaction amount is US$500,000 or more, the Employee may be required to
provide additional supporting documentation to the satisfaction of the remitting
bank. The Employee should consult his or her personal advisor to ensure
compliance with applicable exchange control laws in Taiwan.

 

28



--------------------------------------------------------------------------------

THAILAND

Exchange Control Information

When the shares of common stock covered by this option are sold, the Employee
must repatriate all cash proceeds to Thailand and then convert such proceeds to
Thai Baht within 360 days of repatriation. If the amount of the Employee’s
proceeds is US$20,000 or more, the Employee must specifically report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form. If
the Employee fails to comply with these obligations, then the Employee may be
subject to penalties assessed by the Bank of Thailand.

The Employee should consult his or her personal advisor prior to taking any
action with respect to remittance of cash proceeds into Thailand. The Employee
is responsible for ensuring compliance with all exchange control laws in
Thailand.

TRINIDAD & TOBAGO

There are no country-specific provisions.

TURKEY

Exchange Control Information

Exchange control regulations require Turkish residents to purchase securities
through financial intermediary institutions that are approved under the Capital
Market Law (i.e., banks licensed in Turkey). Therefore, if the Employee
exercises this option using a cash exercise method, the funds must be remitted
through a bank or other financial institution licensed in Turkey. A wire
transfer of funds by a Turkish bank will satisfy this requirement. This
requirement does not apply to a cashless exercise, as no funds are remitted out
of Turkey.

UNITED KINGDOM

Tax Acknowledgment

The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:

If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items or such other period specified in
section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected Tax-Related Items shall constitute a
loan owed by the Employee to the Employer, effective on the Due Date. The
Employee agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs official rate; it will be immediately due and
repayable. Notwithstanding the foregoing, if the Employee is an officer or
executive director (as within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of this provision
will not apply to the Employee. In the event that the Employee is an officer or
director, as defined above, and Tax-Related Items are not collected from or paid
by the Employee by the Due Date, the amount of any uncollected Tax-Related Items
may constitute a benefit to the Employee on which additional income tax and
National Insurance Contributions may be payable. The Employee acknowledges the
Corporation or the Employer may recover it at any time thereafter by any of the
means referred to in the Award Agreement. The Employee authorizes the
Corporation to withhold the transfer of any shares unless and until the loan is
repaid in full.

 

29



--------------------------------------------------------------------------------

URUGUAY

There are no country-specific provisions.

VENEZUELA

Exchange Control Information

The Employee should consult his or her personal advisor prior to repatriating
the proceeds of the sale of shares of common stock as described above to ensure
compliance with the applicable exchange control regulations in Venezuela, as
such regulations are subject to frequent change. The Employee is responsible for
ensuring compliance with all exchange control laws in Venezuela.

 

30



--------------------------------------------------------------------------------

KIMBERLY-CLARK CORPORATION

PERFORMANCE RESTRICTED STOCK UNIT

AWARD AGREEMENT

This Award, granted on                     , by Kimberly-Clark Corporation, a
Delaware corporation (hereinafter called the “Corporation”), to
                         (the “Participant”) is subject to the terms and
conditions of the 2001 Equity Participation Plan (the “Plan”) and the Award
Agreement, including any country-specific terms and conditions contained in
Appendix A to this Award Agreement.

W I T N E S S E T H:

WHEREAS, the Corporation has adopted the Plan to encourage those employees who
materially contribute, by managerial, scientific or other innovative means, to
the success of the Corporation or of an Affiliate, to acquire an ownership
interest in the Corporation, thereby increasing their motivation for and
interest in the Corporation’s or the Affiliate’s long-term success;

NOW, THEREFORE, it is agreed as follows:

 

1. Number of Share Units Granted. The Corporation hereby grants to the
Participant Performance Restricted Stock Units (“PRSUs”) at the target level of
             (the “Target Level”), subject to the terms, conditions and
restrictions set forth herein and in the Plan, and the Corporation’s attainment
of the Performance Goals established by the Committee as set forth on Appendix
A-1. The actual number of PRSUs earned by the Participant at the end of the
Restricted Period may range from 0 to 200% of the Target Level.

 

2. Transferability Restrictions.

 

  (a) Restricted Period. During the Restricted Period, the Participant may not
sell, assign, transfer, or otherwise dispose of, or mortgage, pledge or
otherwise encumber the Award. Except as provided under paragraph 2, the Award,
including any accrued dividend equivalents, shall be subject to forfeiture until
the end of the Restricted Period. Participant becomes 100% vested in the number
of PRSUs earned based on attainment of the Performance Goal at the end of the
Restricted Period as approved and authorized by the Committee.

The Restricted Period shall begin on the date of the granting of this Award, and
shall end on April 28, 2013. Holders of Awards shall have none of the rights of
a shareholder with respect to such shares including, but not limited to, any
right to receive dividends in cash or other property or other distribution or
rights in respect of such shares except as otherwise provided in this Agreement,
nor to vote such shares as the record owner thereof.



--------------------------------------------------------------------------------

During each year in the Restricted Period, the Participant will not be paid
dividend equivalents on the unvested PRSUs but the Participant will receive a
credit equal to dividends declared on the Corporation’s Common Stock which will
be reinvested in additional PRSUs at the then fair market value of the
Corporation’s Common Stock on the date dividends are paid, and the additional
PRSUs will be accumulated and paid if and when the PRSUs vest, based on the
actual number of PRSUs that vest. In the case of dividends paid in property
other than cash, the amount of the dividend shall be deemed to be the fair
market value of the property at the time of the payment of the dividend, as
determined in good faith by the Corporation. The Corporation shall not be
required to segregate any cash or other property of the Corporation.

 

  (b) Termination of Employment. Participant shall forfeit any unvested Award,
including any accrued dividend equivalents, upon termination of employment
unless such termination (i) is due to a Qualified Termination of Employment, or
(ii) if more than six months after the Grant Date, due to death, Retirement,
Total and Permanent Disability, or the shutdown or divestiture of a business
unit. A termination of employment shall not be deemed to have occurred while a
Participant is on military leave or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
Participant retains a right to reemployment with the Corporation or an Affiliate
under an applicable statute or by contract. For purposes of this subparagraph, a
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Corporation or an Affiliate. If the period of leave exceeds six months and
the Participant does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period. Notwithstanding the
foregoing sentence, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence is substituted for such
six-month period in determining whether a termination of employment shall be
deemed to have occurred. A termination of employment with the Corporation or an
Affiliate to accept immediate reemployment with the Corporation or an Affiliate
likewise shall not be deemed to be a termination of employment for purposes of
the Plan. A Participant who is classified as an intermittent employee shall be
deemed to have a termination of employment for purposes of the Plan.
Notwithstanding anything in this Plan to the contrary, a termination of
employment with respect to any Restricted Share Units that are required to meet
the requirements of Section 409A of the Code and the regulations thereunder
shall not be deemed to be a termination of employment for purposes of the Plan
if it is anticipated that the level of bona fide services the Participant would
perform after such date would continue at a rate equal to more than 20 percent
of the average level of bona fide services performed over the immediately
preceding 36-month period (or the full period of services to the Corporation or
an Affiliate if the Participant has been providing such services less than 36
months).

 

2



--------------------------------------------------------------------------------

  (c) Death, Retirement, or Total and Permanent Disability. In the event that
more than six months after the Grant Date the Participant’s termination of
employment is due to death or Total and Permanent Disability, it shall result in
pro rata vesting in the number of PRSUs earned. This pro rata vesting shall be
determined based on the Target Level of PRSUs (including any accrued dividend
equivalents accumulated pursuant to Section 2(a)) (1) prorated for the number of
full months of employment during the Restricted Period prior to the
Participant’s termination of employment, multiplied by (2) the Performance Goal
percentage as approved and authorized by the Committee at the end of the
Restricted Period. Any fractional share of the Company resulting from such a
prorated award shall be rounded to the nearest whole share and shall be paid
within 70 days following the end of the Restricted Period. In the event that
more than six months after the Grant Date the Participant’s termination of
employment is due to Retirement it shall result in 100% vesting in the number of
PRSUs earned based on attainment of the Performance Goal at the end of the
Restricted Period as approved and authorized by the Committee, and such Award
shall be paid within 70 days following the end of the Restricted Period.

Notwithstanding this Section 2(c), if the Corporation receives an opinion of
counsel that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that would likely result in the favorable Retirement
treatment that applies to the PRSUs under this Section 2(c) being deemed
unlawful and/or discriminatory, then the Corporation will not apply the
favorable Retirement treatment and PRSUs will be treated as they would under the
rules that apply if the Participant’s employment with the Corporation or an
Affiliate ends for any other reason, as applicable.

 

  (d) Shutdown or Divestiture. In the event that more than six months after the
Grant Date the Participant’s termination of employment is due to the shutdown or
divestiture of the Corporation’s or its Affiliate’s business it shall result in
pro rata vesting in the number of PRSUs earned. This pro rata vesting shall be
determined based on the Target Level of PRSUs (including any accrued dividend
equivalents accumulated pursuant to Section 2(a)) (1) prorated for the number of
full years of employment during the Restricted Period prior to the Participant’s
termination of employment, multiplied by (2) the Performance Goal percentage as
approved and authorized by the Committee at the end of the Restricted Period.
Any fractional share of the Company resulting from such a prorated award shall
be rounded to the nearest whole share and shall be paid within 70 days following
the end of the Restricted Period.

 

  (e) Qualified Termination of Employment. In the event of a Qualified
Termination of Employment all restrictions will lapse and the shares will become
fully vested and the number of shares that shall be considered to vest shall be
the greater of the Target Level or the number of shares which would have vested
based on the attainment of the Performance Goal as of the end of the prior
calendar year and shall be paid within 10 days following the last day of
employment of the Participant with the Corporation. Notwithstanding anything in
this Agreement to the contrary, the payment of an Award to a Key Employee who
has separated from service due to a Qualified Termination of Employment shall be
made at the earlier of the first day of the seventh month following the date of
separation from service or the end of the Restricted Period. A Key Employee is
any Participant who meets the definition of a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

  (f) Payment of Awards. The payment of the Award, including any accrued
dividend equivalents accumulated pursuant to Section 2(a), shall be made in
shares of Common Stock. Except as may otherwise be provided in subparagraph
2(e), the payment of an Award shall be made within 70 days following the end of
the Restricted Period.

 

  (g) Payment of Withholding Taxes. No shares of Common Stock, nor any cash
payment, may be delivered under this Award, unless prior to or simultaneously
with such issuance, the Participant or, in the event of his death, the person
succeeding to his rights hereunder, shall pay to the Corporation such amount as
the Corporation advises is required under applicable federal, state or local
laws to withhold and pay over to governmental taxing authorities by reason of
the delivery of such shares of Common Stock and any cash payment pursuant to
this Award. The Corporation may, in its discretion, withhold payment of required
withholding taxes with cash or shares of Common Stock which otherwise would be
delivered following the date of vesting of the Award under this paragraph 2.

 

3. Nontransferability. Neither the Award nor the Participant’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Participant (i) by will, (ii) by the laws of descent and distribution or
(iii) for Participants residing in the U.S., pursuant to a designation by the
Participant of a beneficiary or beneficiaries, provided that no such designation
shall be effective unless filed with the Committee prior to the death of such
Participant.

 

4. Compliance with Law. No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Participant will not
constitute a violation of the Securities Act of 1933, as amended. As a condition
of this Award, the Participant shall, if requested by the Corporation, submit a
written statement in form satisfactory to counsel for the Corporation, to the
effect that any shares received under this Award shall be for investment and not
with a view to the distribution thereof within the meaning of the Securities Act
of 1933, as amended, and the Corporation shall have the right, in its
discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.

The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained. The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.

 

4



--------------------------------------------------------------------------------

The Participant is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Participant to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any. Neither the Corporation
nor its Affiliates will be responsible for obtaining any such approvals,
licenses or permits, or for making any such notices, nor will the Corporation or
its Affiliates be liable for any fines or penalties the Participant may incur
for failure to obtain any required approvals, permits or licenses or to make any
required notices.

 

5. No Right of Continued Employment. The granting of this Award does not confer
upon the Participant any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Participant whenever the interest of the Corporation
or its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Participant under this Award.

 

6. Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.

 

7. Inalienability of Benefits and Interest. This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Participant.

 

8. Delaware Law to Govern. The Plan is governed by and subject to the laws of
the United States of America. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware.

 

9. Purchase of Common Stock. The Corporation and its Affiliates may, but shall
not be required to, purchase shares of Common Stock of the Corporation for
purposes of satisfying the requirements of this Award. The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of Common Stock
of the Corporation purchased for satisfying the requirements of this Award.

 

10. Notices. Any notice to be given to the Corporation under this Award shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Participant under the
terms of this Award may be addressed to him at his address as it appears on the
Corporation’s records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, registered and deposited, postage and registry fee
prepaid, in a post office or branch post office regularly maintained by the
United States Government.

 

5



--------------------------------------------------------------------------------

11. Changes in Capitalization. In the event there are any changes in the Common
Stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares subject to this
Award, and (b) such other provisions of this Award as may be necessary and
equitable to carry out the foregoing purposes.

 

12. Effect on Other Plans. All benefits under this Award shall constitute
special compensation and shall not affect the level of benefits provided to or
received by the Participant (or the Participant’s estate or beneficiaries) as
part of any employee benefit plan of the Corporation or an Affiliate. This Award
shall not be construed to affect in any way the Participant’s rights and
obligations under any other plan maintained by the Corporation or an Affiliate
on behalf of employees.

 

13. Discretionary Nature of Award. The grant of an Award is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future. Future grants, if any, will be at
the sole discretion of the Corporation, including, but not limited to, the
timing of any grant, the number of PRSUs and vesting provisions. The value of
the Award is an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

 

14. Data Privacy. The Participant hereby authorizes their employer to furnish
the Corporation (and any agent of the Corporation administering the Plan or
providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of Awards and administration of
the Plan and the Participant waives any data privacy rights such Participant
might otherwise have with respect to such information.

 

15. Conflict with Plan. This Award is awarded pursuant to and subject to the
Plan. This Agreement is intended to supplement and carry out the terms of the
Plan. It is subject to all terms and provisions of the Plan and, in the event of
a conflict, the Plan shall prevail.

 

16. Successors. This Award shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.

 

17. Amendments. The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the Common Stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended (including rule 16b-3
thereof).

 

6



--------------------------------------------------------------------------------

18. Defined Terms. Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.

 

19. For U.S. Participants Only. A U.S. Participant who has not previously signed
a noncompete agreement has until the end of the one hundred twenty (120) day
period beginning from the Grant Date of this Award to sign and return the
Noncompete Agreement provided to such Participant. If the U.S. Participant does
not sign and return the provided Noncompete Agreement on or before the end of
such one hundred twenty (120) day period then the grant of the Award, as set
forth in Section 1, shall not be binding on and shall be voidable by the
Corporation, in which case it shall have no further force or effect.

 

20. Acceptance of Award Terms and Conditions. A Participant has until the end of
the one hundred twenty (120) day period beginning from the Grant Date of this
Award to accept this Award Agreement. If the Participant does not accept this
Award Agreement on or before the end of such one hundred twenty (120) day period
then the grant of the Award, as set forth in Section 1, shall not be binding on
and shall be voidable by the Corporation, in which case it shall have no further
force or effect.

Acknowledgment of Conditions

I understand, acknowledge and agree to the following conditions with respect to
the Award granted to me under the Plan:

 

  •  

The Plan is established voluntarily by the Corporation, is discretionary in
nature and may be modified, amended, suspended, cancelled or terminated at any
time. The grant of an Award is a voluntary and occasional benefit and does not
create any contractual or other right to receive an Award or benefits in lieu of
an Award in the future, even if the Awards have been granted repeatedly in the
past. Future grants, if any, will be at the sole discretion of the Corporation,
including, but not limited to, the timing of any grant, the number of Awards,
vesting provisions and the exercise price.

 

  •  

My participation in the Plan is voluntary. Participation in the Plan will not
create a right to further employment with my actual employer (the “Employer”)
and shall not interfere with the ability of the Employer to terminate my
employment relationship at any time. Further, the Award and my participation in
the Plan will not be interpreted to form an employment contract or relationship
with the Corporation or any Affiliate.

 

  •  

The Award and the shares of Common Stock subject to the Award are extraordinary
items that do not constitute compensation of any kind for services of any kind
rendered to the Corporation or the Employer, and which are outside the scope of
my employment contract, if any, and are not intended to replace any pension
rights or compensation. As such, the Award is not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar payments
and in no event shall be considered as compensation for, or relating in any way
to, past services for the Corporation, the Employer or any Affiliate.

 

  •  

The future value of the underlying shares is unknown and cannot be predicted
with certainty.

 

7



--------------------------------------------------------------------------------

  •  

No claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from termination of my employment by the Corporation or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of the grant of the Award, to which I am
otherwise not entitled, I irrevocably agree never to institute any claim against
the Corporation or the Employer, waive my ability, if any, to bring any such
claim, and release the Corporation and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, I shall be deemed irrevocably
to have agreed not to pursue such a claim and agree to execute any and all
documents necessary to request dismissal or withdrawal of such claims.

 

  •  

In the event of termination of my employment (whether or not in breach of local
labor laws and except as otherwise explicitly provided in the Award Agreement of
the Plan), my right to receive PRSUs and vest in the Award under the Plan, if
any, will terminate effective as of the date that I am no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Committee shall have the exclusive discretion
to determine when I am no longer actively employed for purposes of the Award.

 

  •  

The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the Plan, or
my acquisition or sale of the underlying shares of Common Stock. Further, I have
been advised to consult with my own advisors regarding participation in the Plan
before taking any action related to the Plan.

 

  •  

Regardless of any action the Corporation or the Employer takes with respect to
any or all income tax (including federal, state and local taxes), social
insurance, payroll tax, payment on account or other tax-related items related to
my participation in the Plan and legally applicable to me (“Tax-Related Items”),
I acknowledge that the ultimate liability for all Tax-Related Items is and
remains my responsibility and may exceed the amount actually withheld by the
Corporation or the Employer. I further acknowledge that the Corporation and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant of the PRSUs, the vesting of PRSUs, the conversion of the PRSUs into
shares or the receipt of an equivalent cash payment, the subsequent sale of any
shares acquired at vesting and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Award to reduce or eliminate the my
liability for Tax-Related Items or achieve any particular tax result. Further,
if I have become subject to tax in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, I acknowledge that the Corporation and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 

  •  

Prior to the relevant taxable or tax withholding event, as applicable, I shall
pay or make adequate arrangements satisfactory to the Corporation and/or the
Employer to satisfy or account for all Tax-Related Items. In this regard, I
authorize the Corporation or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

  (1) withholding from my wages or other cash compensation paid to me by the
Corporation and/or the Employer; or

 

8



--------------------------------------------------------------------------------

  (2) withholding from proceeds of the sale of shares acquired upon vesting of
the Award either through a voluntary sale or through a mandatory sale arranged
by the Corporation (on my behalf, pursuant to this authorization); or

 

  (3) withholding in shares to be issued upon vesting of the Award.

 

  •  

To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares, for tax purposes, I am deemed to
have been issued the full number of shares subject to the Award, notwithstanding
that a number of shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of my participation in the Plan.

 

  •  

I shall pay to the Corporation or to the Employer any amount of Tax-Related
Items that the Corporation or the Employer may be required to withhold or
account for as a result of my participation in the Plan that cannot be satisfied
by the means previously described. The Corporation may refuse to deliver shares
or the proceeds of the sale of shares to me if I fail to comply with my
obligations in connection with the Tax-Related Items.

 

  •  

I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement by and among, as applicable, my Employer, the Corporation, and
its Affiliates for the exclusive purpose of implementing, administering and
managing my participation in the Plan.

 

  •  

I understand that the Corporation and my Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Corporation, details of all Awards or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in my
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).

 

  •  

I understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country, or elsewhere, and that my country may have
different data privacy laws and protections than my country. I understand that I
may request a list with the names and addresses of any potential recipients of
the Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the shares
received upon vesting of the PRSUs may be deposited. I understand that Data will
be held only as long as is necessary to implement, administer and manage my
participation in the Plan. I understand that I may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in

 

9



--------------------------------------------------------------------------------

 

writing my local human resources representative. I understand that refusal or
withdrawal of consent may affect my ability to participate in the Plan. For more
information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.

 

  •  

The Plan and the Award are governed by and subject to U.S. law. Interpretation
of the Plan and my rights under the Plan will be governed by provisions of U.S.
law. For purposes of litigating any dispute that arises under this Award or
Award Agreement, the parties submit to and consent to the jurisdiction of the
State of Delaware, and agree that such litigation shall be conducted in the
federal courts for the United States for the Northern District of Texas and no
other courts.

 

  •  

I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for my Award, to acquire the shares or to hold or sell the shares subject to the
PRSU award. Neither the Corporation nor its Affiliates will be responsible for
obtaining such approvals, licenses or permits, or for making any such notices,
nor will the Corporation or its Affiliates be liable for any fines or penalties
I may incur for failure to obtain any required approvals, permits or licenses or
to make any required notices.

 

  •  

The provisions of this Award Agreement are severable and if one or more of the
provisions of this Award Agreement shall be held invalid, illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nonetheless
be binding and enforceable. To the extent that any provisions of this Award
Agreement are held to be invalid or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award Agreement
to be construed so as to foster the intent of this Award Agreement and the Plan.

 

  •  

If I have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

  •  

Notwithstanding any provisions in this Award Agreement, the Award shall be
subject to any special terms and conditions set forth in Appendix A to this
Award Agreement for my country. Moreover, if I relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to me, to the extent the Corporation determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. Appendix A constitutes
part of this Award Agreement.

 

  •  

The Corporation reserves the right to impose other requirements on my
participation in the Plan, on the Award and on any shares acquired under the
Plan, to the extent the Corporation determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require me to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

  •  

The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. I
hereby consent to receive such documents by on-line delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third-party designated by the Corporation.

 

10



--------------------------------------------------------------------------------

Conclusion and Acceptance

I accept this grant via electronic signature by clicking the “Accept” icon and
certify that I have read, understand and agree to the terms and conditions of
the 2001 Equity Participation Plan (the “Plan”), the provisions of the
applicable Award Agreement and all other applicable documents (including any
country-specific terms applicable to my grant). I hereby authorize my Employer
to furnish the Corporation (and any agent administering the Plan or providing
recordkeeping services) with such information and data as it shall request in
order to facilitate the grant of Awards and enable administration of the Plan
and I understand that such information shall be used only as long and to the
extent necessary to administer my participation in the Plan. I agree that my
participation in the Plan and the Awards granted to me under the Plan will be
governed solely by provisions of U.S. law.

 

11



--------------------------------------------------------------------------------

KIMBERLY-CLARK CORPORATION

PERFORMANCE RESTRICTED STOCK UNIT

AWARD AGREEMENT

APPENDIX A

This Appendix A includes additional terms and conditions that govern the Award
granted to the Participant under the Plan if the Participant resides in one of
the countries listed below. Certain capitalized terms used but not defined in
this Appendix A have the meanings set forth in the Plan and/or the Award
Agreement.

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2010. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Participant not rely
on the information noted herein as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at vesting of the Award or the subsequent sale of
the shares or receipt of any dividends or dividend equivalents.

In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Corporation is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to the Participant’s situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, transferred or transfers
employment after the Award is granted or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to the Participant.

ARGENTINA

Securities Law Information

Neither the PRSUs nor the shares of Common Stock subject to the PRSUs are
publicly offered or listed on any stock exchange in Argentina. The offer is
private and not subject to the supervision of any Argentine governmental
authority.

Exchange Control Information

In the event that the Participant transfers proceeds in excess of US$2,000,000
from the sale of shares of Common Stock into Argentina in a single month, he or
she will be required to place 30% of any proceeds in excess of US$2,000,000 in a
non-interest bearing, dollar-denominated mandatory deposit account for a holding
period of 365 days.

The Participant must comply with any and all Argentine currency exchange
restrictions, approvals and reporting requirements in connection with the
vesting of the PRSUs and the subsequent sale of any shares acquired at vesting.

 

12



--------------------------------------------------------------------------------

AUSTRALIA

Securities Law Notice

If the Participant acquires shares of the Corporation’s Common Stock pursuant to
this Award and the Participant offers his or her shares of the Corporation’s
Common Stock for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. The Participant
should obtain legal advice on his or her disclosure obligations prior to making
any such offer.

Award Payable Only in Shares

Awards granted to Participants in Australia shall be paid in shares of Common
Stock only and do not provide any right for Participant to receive a cash
payment.

Award Forfeited on Termination of Employment for Any Reason

Notwithstanding any provision in the Award Agreement, Participant shall forfeit
any unvested Award, including any accrued dividend equivalents, upon any
termination of employment including, but not limited to any termination that is
due to a Qualified Termination of Employment, death, Retirement, Total and
Permanent Disability, or the shutdown or divestiture of a business unit.

BAHRAIN

There are no country-specific provisions.

BELGIUM

Tax Reporting

The Participant is required to report any taxable income attributable to the
Award on his or her annual tax return. In addition, the Participant is required
to report any bank accounts opened and maintained outside Belgium on his or her
annual tax return.

BOLIVIA

There are no country-specific provisions.

BRAZIL

Compliance with Law

By accepting the Award, the Participant acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the vesting of the PRSUs, the conversion of the PRSUs into
shares or the receipt of an equivalent cash payment, the receipt of any
dividends, and the sale of shares of Common Stock acquired under the Plan.

 

13



--------------------------------------------------------------------------------

Exchange Control Information

If the Participant is resident or domiciled in Brazil, he or she will be
required to submit annually a declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of such assets and
rights is equal to or greater than US$100,000. Assets and rights that must be
reported include shares of Common Stock.

CANADA

Award Payable Only in Shares

Awards granted to Participants in Canada shall be paid in shares of the
Corporation’s Common Stock only and do not provide any right for Participant to
receive a cash payment.

Securities Law Notice

The Participant is permitted to sell shares acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed. The Corporation’s
shares are currently listed on New York Stock Exchange.

The following provisions apply if the Participant is a resident of Quebec:

Language Consent

The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

Authorization to Release and Transfer Necessary Personal Information

The Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Participant further authorizes the Corporation, any parent,
subsidiary or Affiliate and the plan administrators to disclose and discuss the
Plan with their advisors. The Participant further authorizes the Corporation and
any parent, subsidiary or Affiliate to record such information and to keep such
information in the Participant’s employee file.

CHILE

Securities Law Information

Neither the Corporation nor its shares of Common Stock are registered with the
Chilean Registry of Securities or under the control of the Chilean
Superintendence of Securities.

 

14



--------------------------------------------------------------------------------

Exchange Control Information

The Participant is not required to repatriate funds obtained from the sale of
shares or the receipt of any dividends. However, if the Participant decides to
repatriate such funds, the Participant must do so through the Formal Exchange
Market if the amount of the funds exceeds US$10,000. In such case, the
Participant must report the payment to a commercial bank or registered foreign
exchange office receiving the funds.

If the Participant’s aggregate investments held outside of Chile exceeds
US$5,000,000 (including the investments made under the Plan), the Participant
must report the investments annually to the Central Bank. Annex 3.1 of Chapter
XII of the Foreign Exchange Regulations must be used to file this report.

Please note that exchange control regulations in Chile are subject to change.
The Participant should consult with his or her personal legal advisor regarding
any exchange control obligations that the Participant may have prior to
receiving proceeds from the sale of shares of Common Stock acquired under the
Plan.

Annual Tax Reporting Obligation

The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad, which they will use
as a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before March 15 of
each year. The forms to be used to submit the sworn statement are Tax Form 1853
“Annual Sworn Statement Regarding Credits for Taxes Paid Abroad” and Tax Form
1851 “Annual Sworn Statement Regarding Investments Held Abroad.” If the
Participant is not a Chilean citizen and has been a resident in Chile for less
than three years, the Participant is exempt from the requirement to file Tax
Form 1853. These statements must be submitted electronically through the CIRS
website: www.sii.cl.

COLOMBIA

There are no country-specific provisions.

COSTA RICA

There are no country-specific provisions.

CZECH REPUBLIC

Exchange Control Information

The Czech National Bank may require the Participant to fulfill certain
notification duties in relation to the acquisition of shares of Common Stock and
the opening and maintenance of a foreign account. However, because exchange
control regulations change frequently and without notice, the Participant should
consult with his or her personal legal advisor prior to the vesting of the PRSUs
and the sale of Common Stock to ensure compliance with current regulations. It
is the Participant’s responsibility to comply with any applicable Czech exchange
control laws.

 

15



--------------------------------------------------------------------------------

DENMARK

Danish Stock Option Act

By accepting this Award, the Participant acknowledges that he or she has
received a Danish translation of an Employer Statement, which is being provided
to comply with the Danish Stock Option Act.

Exchange Control Information

If the Participant establishes an account holding shares or an account holding
cash outside Denmark, he or she must report the account to the Danish Tax
Administration. The form which should be used in this respect can be obtained
from a local bank. (These obligations are separate from and in addition to the
obligations described below.)

Securities/Tax Reporting Information

If the Participant holds shares of Common Stock acquired under the Plan in a
brokerage account with a broker or bank outside Denmark, he or she is required
to inform the Danish Tax Administration about the account. For this purpose, the
Participant must file a Form V (Erklaering V) with the Danish Tax
Administration. The Form V must be signed both by the Participant and by the
applicable broker or bank where the account is held. By signing the Form V, the
broker or bank undertakes to forward information to the Danish Tax
Administration concerning the shares in the account without further request each
year. By signing the Form V, the Participant authorizes the Danish Tax
Administration to examine the account.

In addition, if the Participant opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, he or she is
also required to inform the Danish Tax Administration about this account. To do
so, the Participant must file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by the Participant and by the
applicable broker or bank where the account is held. By signing the Form K, the
broker/bank undertakes an obligation, without further request each year, to
forward information to the Danish Tax Administration concerning the content of
the account. By signing the Form K, the Participant authorizes the Danish Tax
Administration to examine the account.

DOMINICAN REPUBLIC

There are no country-specific provisions.

ECUADOR

There are no country-specific provisions.

EL SALVADOR

There are no country-specific provisions.

 

16



--------------------------------------------------------------------------------

FRANCE

PRSUs Not Tax-Qualified

The Participant understands that this Award is not intended to be French
tax-qualified.

Consent to Receive Information in English

By accepting the Award Agreement providing for the terms and conditions of the
Participant’s option grant, the Participant confirms having read and understood
the documents relating to this grant (the Plan and this Award Agreement) which
were provided in English language. The Participant accepts the terms of those
documents accordingly.

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution d’options, le participant confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan U.S. et ce Contrat
d’Attribution) qui ont été communiqués en langue anglaise. Le participant
accepte les termes en connaissance de cause.

GERMANY

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. If the Participant uses a German bank to transfer a
cross-border payment in excess of €12,500 in connection with the sale of shares
of Common Stock acquired under the Plan, the bank will make the report for the
Participant. In addition, the Participant must report any receivables, payables,
or debts in foreign currency exceeding an amount of €5,000,000 on a monthly
basis.

GUATEMALA

Language Waiver

By participating in the Plan, the Participant acknowledges that he or she is
proficient in reading and understanding English and fully understands the terms
of the Plan, the Award Agreement and this Appendix A.

HONDURAS

There are no country-specific provisions.

HONG KONG

Securities Warning

The offer of this Award and the shares of Common Stock subject to this Award do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Corporation or its Affiliates participating
in the Plan. The Participant should be aware that the contents of this Award
Agreement have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by

 

17



--------------------------------------------------------------------------------

any regulatory authority in Hong Kong. This Award is intended only for the
personal use of each Participant and may not be distributed to any other person.
The Participant is advised to exercise caution in relation to the offer. If the
Participant is in any doubt about any of the contents of the Agreement,
including this Appendix A, or the Plan, the Participant should obtain
independent professional advice.

Award Payable Only in Shares

Awards granted to Participants in Hong Kong shall be paid in shares of Common
Stock only and do not provide any right for the Participant to receive a cash
payment.

Sale of Shares

In the event the Award vests within six months of the Grant Date, the
Participant agrees that he or she will not dispose of the shares acquired prior
to the six-month anniversary of the Grant Date.

Occupational Retirement Schemes Ordinance Alert

The Corporation specifically intends that neither the Award nor the Plan will be
an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).

INDIA

Awards Payable in Cash Only

Awards granted to Participants in India shall be paid in cash only and do not
provide any right for the Participant to receive shares of Common Stock.

Exchange Control Documentation

The Participant understands that he or she must repatriate the cash payment
acquired under the Plan to India and convert the proceeds into local currency
within 90 days of receipt. The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the foreign currency is
deposited. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India, the Employer
or the Corporation requests proof of repatriation.

INDONESIA

Exchange Control Information

If the Participant remits funds into Indonesia, the Indonesian bank through
which the transaction is made will submit a report on the transaction to the
Bank of Indonesia for statistical reporting purposes. For transactions of
US$10,000 or more, a description of the transaction must be included in the
report. Although the bank through which the transaction is made is required to
make the report, the Participant must complete a “Transfer Report Form.” The
Transfer Report Form will be provided to the Participant by the bank through
which the transaction is to be made.

 

18



--------------------------------------------------------------------------------

ISRAEL

Securities Law Notification

The offer of this Award does not constitute a public offering under the
Securities Law, 1968.

Immediate Sale Requirement

The Participant understands and agrees that, due to tax considerations in
Israel, upon vesting of the Award, the shares of Common Stock acquired at
vesting of the Award will be sold immediately. The Participant further agrees
that the Corporation is authorized to instruct its designated broker to assist
with any mandatory sale of such shares (on the Participant’s behalf pursuant to
this authorization) and expressly authorizes the Corporation’s designated broker
to complete the sale of such shares. Upon any such sale of shares, the sale
proceeds, less any Tax-Related Items and broker’s fees or commissions, will be
remitted to the Participant in accordance with any applicable exchange control
laws and regulations.

ITALY

Data Privacy Notice and Consent.

This provision replaces in its entirety the data privacy section in the Award
Agreement:

The Participant understands that the Employer, the Corporation and any Affiliate
hold certain personal information about him or her, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Corporation or any
Affiliate, details of all Awards, or any other entitlement to shares of Common
Stock awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, managing and
administering the Plan (“Data”). The Participant is aware that providing the
Corporation with Data is necessary for the performance of the Plan and that his
or her refusal to provide such Data would make it impossible for the Corporation
to perform its contractual obligations and may affect the Participant’s ability
to participate in the Plan.

The Controller of personal data processing is Kimberly-Clark Corporation with
registered offices at 351 Phelps Drive, Irving, Texas 75038, United States of
America, and, pursuant to Legislative Decree no. 196/2003, its representative in
Italy is Kimberly-Clark s.r.l. at Via Della Rocca, 49, Torino, Italy.

The Participant understands that Data may be transferred to the Corporation or
any of its Affiliates, or to any third parties assisting in the implementation,
management and administration of the Plan including any transfer required to a
broker or other third party with whom shares acquired pursuant to the vesting of
the Award or cash from the sale of such shares may be deposited. Furthermore,
the recipients that may receive, possess, use, retain, and transfer such Data
may be located in Italy or elsewhere, including outside the European Union, and
that recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Italy.

 

19



--------------------------------------------------------------------------------

The processing activity, including transfer of Data abroad, including outside of
the European Economic Area, as herein specified and pursuant to applicable laws
and regulations, does not require the Participant’s consent thereto as the
processing is necessary to performance of contractual obligations related to
implementation, administration, and management of the Plan. The Participant
understands that Data processing related to the purposes specified above shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that, pursuant to
Section 7 of the Legislative Decree no. 196/2003, he or she has the right to,
including but not limited to, access, delete, update, correct, or terminate, for
legitimate reason, the Data processing. Furthermore, the Participant is aware
that Data will not be used for direct marketing purposes. In addition, Data
provided can be reviewed and questions or complaints can be addressed by
contacting the Participant’s local human resources representative.

Plan Document Acknowledgment

In accepting the grant of this Award, the Participant acknowledges that he or
she has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.

The Participant acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement: Section 2(6)
on Payment of Withholding Taxes; Section 5 on No Right of Continued Employment;
Section 8 on Delaware Law to Govern; the section on Acknowledgment of
Conditions; and the Data Privacy Notice and Consent section included in this
Appendix A.

Exchange Control Information

The Participant is required to report in his or her annual tax return: (a) any
transfers of cash or shares of Common Stock to or from Italy exceeding €10,000
or the equivalent amount in U.S. dollars; and (b) any foreign investments or
investments (including proceeds from the sale of shares of Common Stock acquired
under the Plan) held outside of Italy exceeding €10,000 or the equivalent amount
in U.S. dollars, if the investment may give rise to income in Italy. The
Participant is exempt from the formalities in (a) if the investments are made
through an authorized broker resident in Italy, as the broker will comply with
the reporting obligation on the Participant’s behalf.

JAPAN

There are no country-specific provisions.

 

20



--------------------------------------------------------------------------------

KOREA

Exchange Control Information

If the Participant receives US$500,000 or more from the sale of shares of Common
Stock, Korean exchange control laws require the Participant to repatriate the
proceeds to Korea within 18 months of the sale.

MALAYSIA

Insider Trading Notification

The Participant should be aware of the Malaysian insider trading rules, which
may impact the Participant’s acquisition or disposal of shares acquired under
the Plan. Under Malaysian insider trading rules, the Participant is prohibited
from acquiring or selling shares or rights to shares (e.g., an Award) when in
possession of information that is not generally available and that the
Participant knows or should know will have a material effect on the price of
shares once such information is generally available.

Director Notification Obligation

If the Participant is a director of the Corporation’s Malaysian Affiliate, the
Participant is subject to certain notification requirements under the Malaysian
Companies Act. Among these requirements is an obligation to notify the Malaysian
Affiliate in writing when the Participant receives or disposes of an interest
(e.g., an Award or shares) in the Corporation or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Corporation or any related company.

MEXICO

Modification

By accepting the Award, the Participant understands and agrees that any
modification of the Plan or the Award Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.

Acknowledgement of the Grant

In accepting the Award, the Participant acknowledges that the Participant has
received a copy of the Plan and the Award Agreement, including this Appendix A,
has reviewed the Plan and the Award Agreement, including this Appendix A, in
their entirety and fully understands and accepts all provisions of the Plan and
the Award Agreement, including this Appendix A. The Participant further
acknowledges that the Participant has read and specifically and expressly
approves the Acknowledgement of Conditions section of the Award Agreement, in
which the following is clearly described and established:

 

  (1) The Participant’s participation in the Plan does not constitute an
acquired right.

 

  (2) The Plan and the Participant’s participation in the Plan are offered by
the Corporation on a wholly discretionary basis.

 

  (3) The Participant’s participation in the Plan is voluntary.

 

21



--------------------------------------------------------------------------------

  (4) Neither the Corporation nor any Affiliates are responsible for any
decrease in the value of the Award granted and/or shares of Common Stock issued
under the Plan.

Labor Acknowledgment and Policy Statement

In accepting the grant of this Award, the Participant expressly recognizes that
Kimberly-Clark Corporation, with registered offices at 351 Phelps Drive, Irving,
Texas 75038, U.S.A., is solely responsible for the administration of the Plan
and that the Participant’s participation in the Plan and acquisition of shares
of Common Stock do not constitute an employment relationship between the
Participant and the Corporation since the Participant is participating in the
Plan on a wholly commercial basis and his or her sole Employer is Kimberly-Clark
de Mexico, S.A. de C.V. (“KCC-Mexico”). Based on the foregoing, the Participant
expressly recognizes that the Plan and the benefits that he or she may derive
from participating in the Plan do not establish any rights between the
Participant and the Employer, KCC-Mexico and do not form part of the employment
conditions and/or benefits provided by KCC-Mexico, and any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of the Participant’s employment.

The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, Kimberly-Clark Corporation reserves the absolute right to amend
and/or discontinue the Participant’s participation at any time without any
liability to the Participant.

Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against Kimberly-Clark
Corporation for any compensation or damages regarding any provision of the Plan
or the benefits derived under the Plan, and the Participant therefore grants a
full and broad release to the Corporation, its Affiliates, branches,
representation offices, its shareholders, officers, agents, or legal
representatives with respect to any claim that may arise.

Spanish Translation

Modificación

Al aceptar el Premio, el Participante entiende y acuerda que cualquier
modificación al Plan o al Acuerdo o su terminación, no cambiará o disminuirá los
términos y condiciones de empleo.

Reconocimiento del Otorgamiento

Al aceptar el Premio, el Participante está de acuerdo en haber recibido una
copia del Plan, del Acuerdo incluyendo el presente Anexo “A” y ha revisado el
Plan y el Acuerdo, incluyendo este Anexo “A” en su totalidad y comprende y
acepta todas las disposiciones previstas en el Plan, en el Acuerdo, incluyendo
el presente Anexo “A”. Asimismo, el Participante reconoce que ha leído y
manifiesta su específica y expresa conformidad con los términos y condiciones
establecidos del Acuerdo, en el cual claramente se describe y establece lo
siguiente:

 

  (1) La participación del Participante en el Plan no constituye un derecho
adquirido.

 

  (2) El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía de forma completamente discrecional.

 

  (3) La participación del Participante en el Plan es voluntaria.

 

22



--------------------------------------------------------------------------------

  (4) Ni la Compañía ni sus Afiliadas son responsables por la reducción del
valor del Premio y/o Acciones Ordinarias emitidas bajo el Plan.

Reconocimiento de la Legislación Laboral y Declaración de la Política

Al aceptar el otorgamiento de este Premio, el Participante expresamente reconoce
que Kimberly-Clark Corporation con oficinas registradas en 351 Phelps Drive,
Irving, Texas 75038, U.S.A., es la única responsable por la administración del
Plan y que la participación del Participante en el Plan y en su caso la
adquisición de las Opciones de Compra de Acciones o Acciones no constituyen ni
podrán interpretarse como una relación de trabajo entre el Participante y
Kimberly-Clark Corporation, ya que el Participante participa en el Plan en un
marco totalmente comercial y su único Patrón lo es Kimberly-Clark de Mexico,
S.A. de C.V., con domicilio en Kimberly-Clark de Mexico, S.A. de C.V. Mexico.
Derivado de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar de la participación en el Plan no establecen
derecho alguno entre el Participante y el Patrón, Kimberly-Clark de Mexico, S.A.
de C.V. y no forma parte de las condiciones de trabajo y/o las prestaciones
otorgadas por Kimberly-Clark de Mexico, S.A. de C.V. y que cualquier
modificación al Plan o su terminación no constituye un cambio o impedimento de
los términos y condiciones de la relación de trabajo del Participante.

Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Kimberly-Clark Corporation por lo
tanto, Kimberly-Clark Corporation se reserva el absoluto derecho de modificar
y/o terminar la participación del Participante en cualquier momento y sin
responsabilidad alguna frente el Participante.

Finalmente, el Participante por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporation por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Participante otorga el más
amplio finiquito que en derecho proceda a Kimberly-Clark Corporation , sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.

NETHERLANDS

Consent to Comply with Dutch Securities Law

The Participant has been granted Awards under the Plan, pursuant to which the
Participant may acquire shares. Participants who are residents of the
Netherlands should be aware of the Dutch insider trading rules, which may impact
the sale of such shares. In particular, the Participant may be prohibited from
effecting certain share transactions if the Participant has insider information
regarding the Corporation.

Below is a discussion of the applicable restrictions. The Participant is advised
to read the discussion carefully to determine whether the insider rules apply to
the Participant. If it is uncertain whether the insider rules apply, the
Corporation recommends that the Participant consult with his or her personal
legal advisor. Please note that the Corporation cannot be held liable if the
Participant violates the Dutch insider rules. The Participant is responsible for
ensuring compliance with these rules.

 

23



--------------------------------------------------------------------------------

By entering into the Award Agreement and participating in the Plan, the
Participant acknowledges having read and understood the notification below and
acknowledges that it is his or her own responsibility to comply with the Dutch
insider trading rules, as discussed herein.

Prohibition Against Insider Trading

Dutch securities laws prohibit insider trading. Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Corporation is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the share price, regardless of the actual effect on the price. The insider could
be any employee of the Corporation or its Dutch Affiliate who has inside
information as described above.

Given the broad scope of the definition of inside information, certain employees
of the Corporation working at its Dutch Affiliate may have inside information
and thus, would be prohibited from effectuating a transaction in securities in
the Netherlands at a time when he or she had such inside information.

NEW ZEALAND

There are no country-specific provisions.

NICARAGUA

There are no country-specific provisions.

PANAMA

Securities Law Information

Neither this Award nor any shares of Common Stock that the Participant may
acquire at vesting of this Award constitute a public offering of securities, as
they are available only to eligible employees of the Corporation and its
Affiliates.

PARAGUAY

There are no country-specific provisions.

PERU

There are no country-specific provisions.

PHILIPPINES

Awards Payable in Cash Only

Awards granted to Participants in the Philippines shall be paid in cash only and
do not provide any right for the Participant to receive shares of Common Stock.

 

24



--------------------------------------------------------------------------------

POLAND

There are no country-specific provisions.

PORTUGAL

Exchange Control Information

If the Participant receives shares of Common Stock upon vesting of the Award,
the acquisition of the shares should be reported to the Banco de Portugal for
statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on the Participant’s behalf. If the shares are not deposited
with a commercial bank or financial intermediary in Portugal, the Participant is
responsible for submitting the report to the Banco de Portugal.

PUERTO RICO

There are no country-specific provisions.

RUSSIA

U.S. Transaction

The Participant understands that this Award shall be valid and this Award
Agreement shall be concluded and become effective only when the Participant’s
acceptance of the Award Agreement is received by the Corporation in the United
States. Upon vesting of this Award, any shares of Common Stock to be issued to
the Participant shall be delivered to the Participant through a bank or
brokerage account in the United States.

Securities Law Notice

This Award Agreement, the Plan and all other materials the Participant may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia. Absent any requirement under local law, the
issuance of shares of Common Stock under the Plan has not and will not be
registered in Russia and hence the shares described in any Plan-related
documents may not be offered or placed in public circulation in Russia.

Please note that, under the Russian law, the Participant is not permitted to
sell the Corporation’s shares directly to other Russian individuals and the
Participant is not permitted to bring share certificates into Russia. All shares
issued upon vesting of the Award will be maintained on the Participant’s behalf
in the United States.

 

25



--------------------------------------------------------------------------------

SINGAPORE

Securities Law Information

The Award is being made pursuant to the “Qualifying Person” exemption” under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that the Award is
subject to section 257 of the SFA and the Participant will not be able to make
(i) any subsequent sale of the shares of Common Stock in Singapore or (ii) any
offer of such subsequent sale of the shares of Common Stock subject to the Award
in Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.).

Director Notification Obligation

If the Participant is a director, associate director or shadow director of the
Corporation’s Singapore Affiliate, the Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Corporation’s Singapore Affiliate in
writing when the Participant receives an interest (e.g., an Award or shares) in
the Corporation or any Affiliate. In addition, the Participant must notify the
Corporation’s Singapore Affiliate when he or she sells shares of the Corporation
or of any Affiliate (including when the Participant sells shares issued upon
vesting and settlement of the Award). These notifications must be made within
two days of acquiring or disposing of any interest in the Corporation or any
Affiliate. In addition, a notification of the Participant’s interests in the
Corporation or any Affiliate must be made within two days of becoming a
director.

SOUTH AFRICA

Exchange Control Information

To participate in the Plan, the Participant must comply with exchange control
regulations and rulings (the “Exchange Control Regulations”) in South Africa.
Currently, the Exchange Control Department of the South African Reserve Bank
(“Exchange Control”) requires that approval be sought for the purchase of
securities by South African residents pursuant to foreign share incentive
schemes, such as the acquisition of shares of Common Stock under the Plan. The
Corporation is in the process of obtaining such approval.

Because the Exchange Control Regulations change frequently and without notice,
the Participant understands that he or she should consult a legal advisor prior
to the acquisition or sale of shares under the Plan to ensure compliance with
current regulations. The Participant understands that it is his or her
responsibility to comply with South African exchange control laws, and neither
the Corporation nor the Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.

 

26



--------------------------------------------------------------------------------

Tax Acknowledgment

By accepting the Award, the Participant agrees to notify the Employer of the
amount of any gain realized upon vesting of the Award. If the Participant fails
to advise the Employer of the gain realized upon vesting, the Participant may be
liable for a fine. The Participant will be responsible for paying any difference
between the actual tax liability and the amount withheld.

SPAIN

Termination of Employment

For purposes of this Award, a termination of employment includes a termination
that is deemed an “unfair dismissal” or a “constructive dismissal.”

Labor Law Acknowledgment

By accepting the Award, the Participant acknowledges that he or she understands
and agrees to participation in the Plan and that he or she has received a copy
of the Plan.

The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant Awards under the Plan to individuals who may
be employees of the Corporation or its Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the
Corporation or any of its Affiliates on an ongoing basis. Consequently, the
Participant understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Corporation or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. Further, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the Award and the
underlying shares is unknown and unpredictable. In addition, the Participant
understands that this grant would not be made but for the assumptions and
conditions referred to above; thus, the Participant understands, acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the Award shall be
null and void.

Further, the Participant understands that the Award is a conditional right.
Participant shall forfeit any unvested Award upon termination of employment
unless such termination is (i) due to a Qualified Termination of Employment, or
(ii) if more than six months after the Grant Date, due to death, Retirement,
Total and Permanent Disability, or the shutdown or divestiture of a business
unit. The terms of this paragraph apply even if the Participant is considered to
be unfairly dismissed without good cause.

SWITZERLAND

Securities Law Notification

The Awards offered by the Corporation are considered a private offering in
Switzerland; therefore, such offer is not subject to registration in
Switzerland.

 

27



--------------------------------------------------------------------------------

TAIWAN

Exchange Control Information

The Participant may acquire and remit foreign currency (including proceeds from
the sale of shares of Common Stock) into and out of Taiwan up to US$5,000,000
per year. If the transaction amount is TWD500,000 or more in a single
transaction, the Participant must submit a foreign exchange transaction form and
also provide supporting documentation to the satisfaction of the remitting bank.

If the transaction amount is US$500,000 or more, the Participant may be required
to provide additional supporting documentation to the satisfaction of the
remitting bank. The Participant should consult his or her personal advisor to
ensure compliance with applicable exchange control laws in Taiwan.

THAILAND

Exchange Control Information

When any shares of Common Stock received at vesting are sold or an equivalent
cash payment at vesting is received, the Participant must repatriate all cash
proceeds to Thailand and then convert such proceeds to Thai Baht within 360 days
of repatriation. If the amount of the Participant’s proceeds is US$20,000 or
more, the Participant must specifically report the inward remittance to the Bank
of Thailand on a foreign exchange transaction form. If the Participant fails to
comply with these obligations, then the Participant may be subject to penalties
assessed by the Bank of Thailand.

The Participant should consult his or her personal advisor prior to taking any
action with respect to remittance of cash proceeds into Thailand. The
Participant is responsible for ensuring compliance with all exchange control
laws in Thailand.

TRINIDAD & TOBAGO

There are no country-specific provisions.

TURKEY

There are no country-specific provisions.

UKRAINE

Awards Payable in Cash Only

Awards granted to Participants in Ukraine shall be paid in cash only and do not
provide any right for the Participant to receive shares of Common Stock.

 

28



--------------------------------------------------------------------------------

UNITED KINGDOM

Tax Acknowledgment

The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:

If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items or such other period specified in
section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected Tax-Related Items shall constitute a
loan owed by the Participant to the Employer, effective on the Due Date. The
Participant agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs official rate; it will be immediately due and
repayable. Notwithstanding the foregoing, if the Participant is an officer or
executive director (as within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of this provision
will not apply to the Participant. In the event that the Participant is an
officer or director, as defined above, and Tax-Related Items are not collected
from or paid by the Participant by the Due Date, the amount of any uncollected
Tax-Related Items may constitute a benefit to the Participant on which
additional income tax and National Insurance Contributions may be payable. The
Participant acknowledges the Corporation or the Employer may recover it at any
time thereafter by any of the means referred to in the Award Agreement. The
Participant authorizes the Corporation to withhold the transfer of any shares
unless and until the loan is repaid in full.

URUGUAY

There are no country-specific provisions.

VENEZUELA

Exchange Control Information

The Participant should consult his or her personal advisor prior to repatriating
the proceeds of the sale of shares of Common Stock to ensure compliance with the
applicable exchange control regulations in Venezuela, as such regulations are
subject to frequent change. The Participant is responsible for ensuring
compliance with all exchange control laws in Venezuela.

VIETNAM

Awards Payable in Cash Only

Awards granted to Participants in Vietnam shall be paid in cash only and do not
provide any right for the Participant to receive shares of Common Stock.

 

29



--------------------------------------------------------------------------------

KIMBERLY-CLARK CORPORATION

TIME-VESTED RESTRICTED STOCK UNIT

AWARD AGREEMENT

This Award, granted on                     ,             , by Kimberly-Clark
Corporation, a Delaware corporation (hereinafter called the “Corporation”), to
                     (the “Participant) is subject to the terms and conditions
of the 2001 Equity Participation Plan (the “Plan”) and this Award Agreement,
including any country-specific terms and conditions contained in Appendix A to
this Award Agreement.

W I T N E S S E T H:

WHEREAS, the Corporation has adopted the Plan to encourage those employees who
materially contribute, by managerial, scientific or other innovative means, to
the success of the Corporation or of an Affiliate, to acquire an ownership
interest in the Corporation, thereby increasing their motivation for and
interest in the Corporation’s or the Affiliate’s long-term success;

NOW, THEREFORE, it is agreed as follows:

 

1. Number of Share Units Granted. The Corporation hereby grants to the
Participant the right to receive all or any part of                     
Time-Vested Restricted Stock Units (“RSUs”) of the $1.25 par value Common Stock
of the Corporation, subject to the terms, conditions and restrictions set forth
herein and in the Plan.

 

2. Transferability Restrictions.

 

  (a) Restricted Period. During the Restricted Period, the Participant may not
sell, assign, transfer, or otherwise dispose of, or mortgage, pledge or
otherwise encumber the Award. The RSUs, including any accrued dividend
equivalents, shall be subject to forfeiture until the Participant becomes vested
in such Awards on the date that was approved on the Grant Date and as reflected
on the Merrill Lynch Benefits OnLine site, or any successor system, via the
Grant Summary screen as the Future Lapsing table.

The Restricted Period shall begin on the date of the granting of this Award, and
shall end upon the vesting of the Award according to the schedule set forth
above. Holders of Awards shall have none of the rights of a shareholder with
respect to such shares including, but not limited to, any right to receive
dividends in cash or other property or other distribution or rights in respect
of such shares except as otherwise provided in this Agreement, nor to vote such
shares as the record owner thereof.

During each year in the Restricted Period, the Participant will not be paid
dividend equivalents on the unvested RSUs but the Participant will receive a
credit equal to dividends declared on the Corporation’s Common Stock which will
be reinvested in additional RSUs at the then fair market value of the
Corporation’s Common Stock on the date dividends are paid, and the additional



--------------------------------------------------------------------------------

RSUs will be accumulated and paid if and when the RSUs vest, based on the actual
number of RSUs that vest. In the case of dividends paid in property other than
cash, the amount of the dividend shall be deemed to be the fair market value of
the property at the time of the payment of the dividend, as determined in good
faith by the Corporation. The Corporation shall not be required to segregate any
cash or other property of the Corporation.

 

  (b) Termination of Employment. Participant shall forfeit any unvested Award,
including any accrued dividend equivalents, upon termination of employment
unless such termination is (i) due to a Qualified Termination of Employment, or
(ii) due to death, Total and Permanent Disability, or the shutdown or
divestiture of a business unit. An authorized leave of absence shall not be
deemed to be a termination of employment if the period of such leave does not
exceed six months, or if longer, so long as the Participant retains a right to
reemployment with the Corporation or an Affiliate under an applicable statute or
by contract. For purposes of this subparagraph, a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Corporation or an Affiliate.
If the period of leave exceeds six months and the Participant does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the Participant to be unable
to perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence is substituted for
such six-month period in determining whether a termination of employment shall
be deemed to have occurred. A termination of employment with the Corporation or
an Affiliate to accept immediate reemployment with the Corporation or an
Affiliate likewise shall not be deemed to be a termination of employment if the
level of bona fide services the Participant would perform after such date would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed over the immediately preceding 36-month period (or the
full period of services to the Corporation or an Affiliate if the Participant
has been providing such services less than 36 months). A Participant who is
classified as an intermittent employee shall be deemed to have a termination of
employment for purposes of the Plan if the level of bona fide services the
Participant would perform after such date would permanently decrease to less
than 50 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period of services to the
Corporation or an Affiliate if the Participant has been providing such services
less than 36 months).

 

  (c) Death or Total and Permanent Disability. If the Participant’s termination
of employment is due to death or Total and Permanent Disability, it shall result
in pro rata vesting, as determined by the Committee, and the number of shares
that are considered to vest shall be prorated for the number of full months of
employment during the Restricted Period prior to the Participant’s termination
of employment, and shall be paid 90 days following the Participant’s termination
of employment.

 

2



--------------------------------------------------------------------------------

  (d) Shutdown or Divestiture. In the event that after the Grant Date the
Participant’s termination of employment is due to the shutdown or divestiture of
the Corporation’s or its Affiliate’s business, it shall result in pro rata
vesting, as determined by the Committee, and the number of shares that are
considered to vest shall be determined at the end of the Restricted Period,
prorated for the number of full years of employment during the Restricted Period
prior to the Participant’s termination of employment, and shall be paid within
90 days following the end of the Restricted Period.

 

  (e) Qualified Termination of Employment. In the event of a Qualified
Termination of Employment all restrictions will lapse and the shares will become
fully vested and shall be paid within 10 days following the last day of
employment of the Participant with the Corporation or an Affiliate.

 

  (f) Payment of Awards. The payment of the Award shall be made in shares of
Common Stock. The payment of an Award shall be made within 90 days following the
end of the Restricted Period.

 

  (g) Payment of Withholding Taxes. No shares of Common Stock, nor any cash
payment, may be delivered under this Award, unless prior to or simultaneously
with such issuance, the Participant or, in the event of his death, the person
succeeding to his rights hereunder, shall pay to the Corporation such amount as
the Corporation advises is required under applicable federal, state or local
laws to withhold and pay over to governmental taxing authorities by reason of
the delivery of such shares of Common Stock and any cash payment pursuant to
this Award. The Corporation may, in its discretion, withhold payment of required
withholding taxes with cash or shares of Common Stock which otherwise would be
delivered following the date of vesting of the Award under this paragraph 2.

 

3. Nontransferability. Neither the Award nor the Participant’s right to receive
payment for vested Awards may be assigned or transferred except upon the death
of the Participant (i) by will, (ii) by the laws of descent and distribution or
(iii) for Participants residing in the U.S. pursuant to a designation by the
Participant of a beneficiary or beneficiaries, provided that no such designation
shall be effective unless filed with the Committee prior to the death of such
Participant.

 

4. Compliance with Law. No payment may be made under this Award, unless prior to
the issuance thereof, the Corporation shall have received an opinion of counsel
to the effect that this Award by the Corporation to the Participant will not
constitute a violation of the Securities Act of 1933, as amended. As a condition
of this Award, the Participant shall, if requested by the Corporation, submit a
written statement in form satisfactory to counsel for the Corporation, to the
effect that any shares received under this Award shall be for investment and not
with a view to the distribution thereof within the meaning of the Securities Act
of 1933, as amended, and the Corporation shall have the right, in its
discretion, to cause the certificates representing shares hereunder to be
appropriately legended to refer to such undertaking or to any legal restrictions
imposed upon the transferability thereof by reason of such undertaking.

 

3



--------------------------------------------------------------------------------

The Award granted hereby is subject to the condition that if the listing,
registration or qualification of the shares subject hereto on any securities
exchange or under any state or federal law, or if the consent or approval of any
regulatory body shall be necessary as a condition of, or in connection with, the
granting of the Award or the delivery of shares thereunder, such shares may not
be delivered unless and until such listing, registration, qualification, consent
or approval shall have been effected or obtained. The Corporation agrees to use
its best efforts to obtain any such requisite listing, registration,
qualification, consent or approval.

The Participant is solely responsible for obtaining/providing whatever exchange
control approvals, permits, licenses, or notices, which may be necessary for the
Participant to hold the Award, or to receive any payment of cash or shares or to
hold or sell the shares subject to the Award, if any. Neither the Corporation
nor its Affiliates will be responsible for obtaining any such approvals,
licenses or permits, or for making any such notices, nor will the Corporation or
its Affiliates be liable for any fines or penalties the Participant may incur
for failure to obtain any required approvals, permits or licenses or to make any
required notices.

 

5. No Right of Continued Employment. The granting of this Award does not confer
upon the Participant any legal right to be continued in the employ of the
Corporation or its Affiliates, and the Corporation and its Affiliates reserve
the right to discharge the Participant whenever the interest of the Corporation
or its Affiliates may so require without liability to the Corporation or its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee, except as to any rights which may be expressly conferred on the
Participant under this Award.

 

6. Discretion of the Corporation, Board of Directors and the Committee. Any
decision made or action taken by the Corporation or by the Board of Directors of
the Corporation or by the Committee arising out of or in connection with the
construction, administration, interpretation and effect of this Award shall be
within the absolute discretion of the Corporation, the Board of Directors of the
Corporation or the Committee, as the case may be, and shall be conclusive and
binding upon all persons.

 

7. Inalienability of Benefits and Interest. This Award and the rights and
privileges conferred hereby shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements,
or torts of the Participant.

 

8. Delaware Law to Govern. The Plan is governed by and subject to the laws of
the United States of America. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of this Award
and any rights under the Plan shall be determined in accordance with the laws of
the State of Delaware.

 

9. Purchase of Common Stock. The Corporation and its Affiliates may, but shall
not be required to, purchase shares of Common Stock of the Corporation for
purposes of satisfying the requirements of this Award. The Corporation and its
Affiliates shall have no obligation to retain and shall have the unlimited right
to sell or otherwise deal with for their own account, any shares of Common Stock
of the Corporation purchased for satisfying the requirements of this Award.

 

10.

Notices. Any notice to be given to the Corporation under this Award shall be
addressed to the Corporation in care of its Director of Compensation located at
the World Headquarters, and any notice to be given to the Participant under the
terms of this Award may be addressed to him at his address as it appears on the
Corporation’s

 

4



--------------------------------------------------------------------------------

 

records, or at such other address as either party may hereafter designate in
writing to the other. Any such notice shall be deemed to have been duly given if
and when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, registered and deposited, postage and registry fee prepaid, in a post
office or branch post office regularly maintained by the United States
Government or by a foreign government.

 

11. Changes in Capitalization. In the event there are any changes in the Common
Stock or the capitalization of the Corporation through a corporate transaction,
such as any merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee in (a) the number of shares subject to this
Award, and (b) such other provisions of this Award as may be necessary and
equitable to carry out the foregoing purposes.

 

12. Effect on Other Plans. All benefits under this Award shall constitute
special compensation and shall not affect the level of benefits provided to or
received by the Participant (or the Participant’s estate or beneficiaries) as
part of any employee benefit plan of the Corporation or an Affiliate. This Award
shall not be construed to affect in any way the Participant’s rights and
obligations under any other plan maintained by the Corporation or an Affiliate
on behalf of employees.

 

13. Discretionary Nature of Award. The grant of an Award is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future. Future grants, if any, will be at
the sole discretion of the Corporation, including, but not limited to, the
timing of any grant, the number of RSUs and vesting provisions. The value of the
Award is an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

 

14. Data Privacy. The Participant hereby authorizes their employer to furnish
the Corporation (and any agent of the Corporation administering the Plan or
providing Plan recordkeeping services) with such information and data as it
shall request in order to facilitate the grant of Awards and administration of
the Plan and the Participant waives any data privacy rights such Participant
might otherwise have with respect to such information.

 

15. Conflict with Plan. This Award is awarded pursuant to and subject to the
Plan. This Agreement is intended to supplement and carry out the terms of the
Plan. It is subject to all terms and provisions of the Plan and, in the event of
a conflict, the Plan shall prevail.

 

16. Successors. This Award shall be binding upon and inure to the benefit of any
successor or successors of the Corporation.

 

5



--------------------------------------------------------------------------------

17. Amendments. The Committee may at any time alter or amend this Award to the
extent (1) permitted by law, (2) permitted by the rules of any stock exchange on
which the Common Stock or any other security of the Corporation is listed, and
(3) permitted under applicable provisions of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended (including rule 16b-3
thereof).

 

18. Defined Terms. Terms which are capitalized are defined herein or in the Plan
and have the same meaning set forth in the Plan, unless the context indicates
otherwise.

 

19. For U.S. Participants Only. A U.S. Participant who has not previously signed
a noncompete agreement has until the end of the one hundred twenty (120) day
period beginning from the Grant Date of this Award to sign and return the
Noncompete Agreement provided to such Participant. If the U.S. Participant does
not sign and return the provided Noncompete Agreement on or before the end of
such one hundred twenty (120) day period then the grant of the Award, as set
forth in Section 1, shall not be binding on and shall be voidable by the
Corporation, in which case it shall have no further force or effect.

 

20. Acceptance of Award Terms and Conditions. A Participant has until the end of
the one hundred twenty (120) day period beginning from the Grant Date of this
Award to accept this Award Agreement. If the Participant does not accept this
Award Agreement on or before the end of such one hundred twenty (120) day period
then the grant of the Award, as set forth in Section 1, shall not be binding on
and shall be voidable by the Corporation, in which case it shall have no further
force or effect.

Acknowledgment of Conditions

I understand, acknowledge and agree to the following conditions with respect to
the Award granted to me under the Plan:

 

  •  

The Plan is established voluntarily by the Corporation, is discretionary in
nature and may be modified, amended, suspended, cancelled or terminated at any
time. The grant of an Award is a voluntary and occasional benefit and does not
create any contractual or other right to receive an Award or benefits in lieu of
an Award in the future, even if the Awards have been granted repeatedly in the
past. Future grants, if any, will be at the sole discretion of the Corporation,
including, but not limited to, the timing of any grant, the number of Awards,
vesting provisions and the exercise price.

 

  •  

My participation in the Plan is voluntary. Participation in the Plan will not
create a right to further employment with my actual employer (the “Employer”)
and shall not interfere with the ability of the Employer to terminate my
employment relationship at any time. Further, the Award and my participation in
the Plan will not be interpreted to form an employment contract or relationship
with the Corporation or any Affiliate.

 

  •  

The Award and the shares of Common Stock subject to the Award are extraordinary
items that do not constitute compensation of any kind for services of any kind
rendered to the Corporation or the Employer, and which are outside the scope of
my employment contract, if any, and are not intended to replace any pension
rights or compensation. As such, the Award is not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension, retirement or welfare benefits or similar payments
and in no event shall be considered as compensation for, or relating in any way
to, past services for the Corporation, the Employer or any Affiliate.

 

6



--------------------------------------------------------------------------------

  •  

The future value of the underlying shares is unknown and cannot be predicted
with certainty.

 

  •  

No claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from termination of my employment by the Corporation or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of the grant of the Award, to which I am
otherwise not entitled, I irrevocably agree never to institute any claim against
the Corporation or the Employer, waive my ability, if any, to bring any such
claim, and release the Corporation and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, I shall be deemed irrevocably
to have agreed not to pursue such a claim and agree to execute any and all
documents necessary to request dismissal or withdrawal of such claims.

 

  •  

In the event of termination of my employment (whether or not in breach of local
labor laws and except as otherwise explicitly provided in the Award Agreement of
the Plan), my right to receive RSUs and vest in the Award under the Plan, if
any, will terminate effective as of the date that I am no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); the Committee shall have the exclusive discretion
to determine when I am no longer actively employed for purposes of the Award.

 

  •  

The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the Plan, or
my acquisition or sale of the underlying shares of Common Stock. Further, I have
been advised to consult with my own advisors regarding participation in the Plan
before taking any action related to the Plan.

 

  •  

Regardless of any action the Corporation or the Employer takes with respect to
any or all income tax (including federal, state and local taxes), social
insurance, payroll tax, payment on account or other tax-related items related to
my participation in the Plan and legally applicable to me (“Tax-Related Items”),
I acknowledge that the ultimate liability for all Tax-Related Items is and
remains my responsibility and may exceed the amount actually withheld by the
Corporation or the Employer. I further acknowledge that the Corporation and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant of the RSUs, the vesting of RSUs, the conversion of the RSUs into
shares or the receipt of an equivalent cash payment, the subsequent sale of any
shares acquired at vesting and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Award to reduce or eliminate the my
liability for Tax-Related Items or achieve any particular tax result. Further,
if I have become subject to tax in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, I acknowledge that the Corporation and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 

7



--------------------------------------------------------------------------------

  •  

Prior to the relevant taxable or tax withholding event, as applicable, I shall
pay or make adequate arrangements satisfactory to the Corporation and/or the
Employer to satisfy or account for all Tax-Related Items. In this regard, I
authorize the Corporation or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

 

  (1) withholding from my wages or other cash compensation paid to me by the
Corporation and/or the Employer; or

 

  (2) withholding from proceeds of the sale of shares acquired upon vesting of
the Award either through a voluntary sale or through a mandatory sale arranged
by the Corporation (on my behalf, pursuant to this authorization); or

 

  (3) withholding in shares to be issued upon vesting of the Award.

 

  •  

To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares, for tax purposes, I am deemed to
have been issued the full number of shares subject to the Award, notwithstanding
that a number of shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of my participation in the Plan.

 

  •  

I shall pay to the Corporation or to the Employer any amount of Tax-Related
Items that the Corporation or the Employer may be required to withhold or
account for as a result of my participation in the Plan that cannot be satisfied
by the means previously described. The Corporation may refuse to deliver shares
or the proceeds of the sale of shares to me if I fail to comply with my
obligations in connection with the Tax-Related Items.

 

  •  

I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Award Agreement by and among, as applicable, my Employer, the Corporation, and
its Affiliates for the exclusive purpose of implementing, administering and
managing my participation in the Plan.

 

  •  

I understand that the Corporation and my Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Corporation, details of all Awards or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in my
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).

 

  •  

I understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country, or elsewhere, and that my country may have
different data privacy laws and protections than my country. I understand that I
may request a list with the names and addresses of any potential recipients of
the Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the shares
received upon vesting of the RSUs may be deposited. I understand that Data will
be held only as long as is necessary to implement, administer and manage my
participation in the Plan.

 

8



--------------------------------------------------------------------------------

 

I understand that I may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing my local human resources representative. I understand that
refusal or withdrawal of consent may affect my ability to participate in the
Plan. For more information on the consequences of my refusal to consent or
withdrawal of consent, I understand that I may contact my local human resources
representative.

 

  •  

The Plan and the Award are governed by and subject to U.S. law. Interpretation
of the Plan and my rights under the Plan will be governed by provisions of U.S.
law. For purposes of litigating any dispute that arises under this Award or
Award Agreement, the parties submit to and consent to the jurisdiction of the
State of Delaware, and agree that such litigation shall be conducted in the
federal courts for the United States for the Northern District of Texas and no
other courts.

 

  •  

I understand that I am solely responsible for obtaining/providing whatever
exchange control approvals, permits, licenses or notices, which may be necessary
for my Award, to acquire the shares or to hold or sell the shares subject to the
RSU award. Neither the Corporation nor its Affiliates will be responsible for
obtaining such approvals, licenses or permits, or for making any such notices,
nor will the Corporation or its Affiliates be liable for any fines or penalties
I may incur for failure to obtain any required approvals, permits or licenses or
to make any required notices.

 

  •  

The provisions of this Award Agreement are severable and if one or more of the
provisions of this Award Agreement shall be held invalid, illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nonetheless
be binding and enforceable. To the extent that any provisions of this Award
Agreement are held to be invalid or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award Agreement
to be construed so as to foster the intent of this Award Agreement and the Plan.

 

  •  

If I have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

  •  

Notwithstanding any provisions in this Award Agreement, the Award shall be
subject to any special terms and conditions set forth in Appendix A to this
Award Agreement for my country. Moreover, if I relocate to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to me, to the extent the Corporation determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. Appendix A constitutes
part of this Award Agreement.

 

  •  

The Corporation reserves the right to impose other requirements on my
participation in the Plan, on the Award and on any shares acquired under the
Plan, to the extent the Corporation determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require me to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

9



--------------------------------------------------------------------------------

  •  

The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. I
hereby consent to receive such documents by on-line delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third-party designated by the Corporation.

Conclusion and Acceptance

I accept this grant via electronic signature by clicking the “Accept” icon and
certify that I have read, understand and agree to the terms and conditions of
the 2001 Equity Participation Plan (the “Plan”), the provisions of the
applicable Award Agreement and all other applicable documents (including any
country-specific terms applicable to my grant). I hereby authorize my Employer
to furnish the Corporation (and any agent administering the Plan or providing
recordkeeping services) with such information and data as it shall request in
order to facilitate the grant of Awards and enable administration of the Plan
and I understand that such information shall be used only as long and to the
extent necessary to administer my participation in the Plan. I agree that my
participation in the Plan and the Awards granted to me under the Plan will be
governed solely by provisions of U.S. law.

 

10



--------------------------------------------------------------------------------

KIMBERLY-CLARK CORPORATION

TIME-VESTED RESTRICTED STOCK UNIT

AWARD AGREEMENT

APPENDIX A

This Appendix A includes additional terms and conditions that govern the Award
granted to the Participant under the Plan if the Participant resides in one of
the countries listed below. Certain capitalized terms used but not defined in
this Appendix A have the meanings set forth in the Plan and/or the Award
Agreement.

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2010. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Participant not rely
on the information noted herein as the only source of information relating to
the consequences of the Participant’s participation in the Plan because the
information may be out of date at vesting of the Award or the subsequent sale of
the shares or receipt of any dividends or dividend equivalents.

In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Corporation is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to the Participant’s situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, transferred or transfers
employment after the Award is granted or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to the Participant.

ARGENTINA

Securities Law Information

Neither the RSUs nor the shares of Common Stock subject to the RSUs are publicly
offered or listed on any stock exchange in Argentina. The offer is private and
not subject to the supervision of any Argentine governmental authority.

Exchange Control Information

In the event that the Participant transfers proceeds in excess of US$2,000,000
from the sale of shares of Common Stock into Argentina in a single month, he or
she will be required to place 30% of any proceeds in excess of US$2,000,000 in a
non-interest bearing, dollar-denominated mandatory deposit account for a holding
period of 365 days.

The Participant must comply with any and all Argentine currency exchange
restrictions, approvals and reporting requirements in connection with the
vesting of the RSUs and the subsequent sale of any shares acquired at vesting.

 

11



--------------------------------------------------------------------------------

AUSTRALIA

Securities Law Notice

If the Participant acquires shares of the Corporation’s Common Stock pursuant to
this Award and the Participant offers his or her shares of the Corporation’s
Common Stock for sale to a person or entity resident in Australia, the offer may
be subject to disclosure requirements under Australian law. The Participant
should obtain legal advice on his or her disclosure obligations prior to making
any such offer.

Award Payable Only in Shares

Awards granted to Participants in Australia shall be paid in shares of Common
Stock only and do not provide any right for the Participant to receive a cash
payment.

BAHRAIN

There are no country-specific provisions.

BELGIUM

Tax Reporting

The Participant is required to report any taxable income attributable to the
Award on his or her annual tax return. In addition, the Participant is required
to report any bank accounts opened and maintained outside Belgium on his or her
annual tax return.

BOLIVIA

There are no country-specific provisions.

BRAZIL

Compliance with Law

By accepting the Award, the Participant acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the vesting of the RSUs, the conversion of the RSUs into shares
or the receipt of an equivalent cash payment, the receipt of any dividends, and
the sale of shares of Common Stock acquired under the Plan.

Exchange Control Information

If the Participant is resident or domiciled in Brazil, he or she will be
required to submit annually a declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of such assets and
rights is equal to or greater than US$100,000. Assets and rights that must be
reported include shares of Common Stock.

 

12



--------------------------------------------------------------------------------

CANADA

Award Payable Only in Shares

Awards granted to Participants in Canada shall be paid in shares of the
Corporation’s Common Stock only and do not provide any right for Participant to
receive a cash payment.

Securities Law Notice

The Participant is permitted to sell shares acquired through the Plan through
the designated broker appointed under the Plan, if any, provided the resale of
shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares are listed. The Corporation’s
shares are currently listed on New York Stock Exchange.

The following provisions apply if the Participant is a resident of Quebec:

Language Consent

The parties acknowledge that it is their express wish that the Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

Authorization to Release and Transfer Necessary Personal Information

The Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Participant further authorizes the Corporation, any parent,
subsidiary or Affiliate and the plan administrators to disclose and discuss the
Plan with their advisors. The Participant further authorizes the Corporation and
any parent, subsidiary or Affiliate to record such information and to keep such
information in the Participant’s employee file.

CHILE

Securities Law Information

Neither the Corporation nor its shares of Common Stock are registered with the
Chilean Registry of Securities or under the control of the Chilean
Superintendence of Securities.

Exchange Control Information

The Participant is not required to repatriate funds obtained from the sale of
shares or the receipt of any dividends. However, if the Participant decides to
repatriate such funds, the Participant must do so through the Formal Exchange
Market if the amount of the funds exceeds US$10,000. In such case, the
Participant must report the payment to a commercial bank or registered foreign
exchange office receiving the funds.

 

13



--------------------------------------------------------------------------------

If the Participant’s aggregate investments held outside of Chile exceeds
US$5,000,000 (including the investments made under the Plan), the Participant
must report the investments annually to the Central Bank. Annex 3.1 of Chapter
XII of the Foreign Exchange Regulations must be used to file this report.

Please note that exchange control regulations in Chile are subject to change.
The Participant should consult with his or her personal legal advisor regarding
any exchange control obligations that the Participant may have prior to
receiving proceeds from the sale of shares of Common Stock acquired under the
Plan.

Annual Tax Reporting Obligation

The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad, which they will use
as a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before March 15 of
each year. The forms to be used to submit the sworn statement are Tax Form 1853
“Annual Sworn Statement Regarding Credits for Taxes Paid Abroad” and Tax Form
1851 “Annual Sworn Statement Regarding Investments Held Abroad.” If the
Participant is not a Chilean citizen and has been a resident in Chile for less
than three years, the Participant is exempt from the requirement to file Tax
Form 1853. These statements must be submitted electronically through the CIRS
website: www.sii.cl.

COLOMBIA

There are no country-specific provisions.

COSTA RICA

There are no country-specific provisions.

CZECH REPUBLIC

Exchange Control Information

The Czech National Bank may require the Participant to fulfill certain
notification duties in relation to the acquisition of shares of Common Stock and
the opening and maintenance of a foreign account. However, because exchange
control regulations change frequently and without notice, the Participant should
consult with his or her personal legal advisor prior to the vesting of the RSUs
and the sale of Common Stock to ensure compliance with current regulations. It
is the Participant’s responsibility to comply with any applicable Czech exchange
control laws.

DENMARK

Danish Stock Option Act

By accepting this Award, the Participant acknowledges that he or she has
received a Danish translation of an Employer Statement, which is being provided
to comply with the Danish Stock Option Act.

 

14



--------------------------------------------------------------------------------

Exchange Control Information

If the Participant establishes an account holding shares or an account holding
cash outside Denmark, he or she must report the account to the Danish Tax
Administration. The form which should be used in this respect can be obtained
from a local bank. (These obligations are separate from and in addition to the
obligations described below.)

Securities/Tax Reporting Information

If the Participant holds shares of Common Stock acquired under the Plan in a
brokerage account with a broker or bank outside Denmark, he or she is required
to inform the Danish Tax Administration about the account. For this purpose, the
Participant must file a Form V (Erklaering V) with the Danish Tax
Administration. The Form V must be signed both by the Participant and by the
applicable broker or bank where the account is held. By signing the Form V, the
broker or bank undertakes to forward information to the Danish Tax
Administration concerning the shares in the account without further request each
year. By signing the Form V, the Participant authorizes the Danish Tax
Administration to examine the account.

In addition, if the Participant opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, he or she is
also required to inform the Danish Tax Administration about this account. To do
so, the Participant must file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by the Participant and by the
applicable broker or bank where the account is held. By signing the Form K, the
broker/bank undertakes an obligation, without further request each year, to
forward information to the Danish Tax Administration concerning the content of
the account. By signing the Form K, the Participant authorizes the Danish Tax
Administration to examine the account.

DOMINICAN REPUBLIC

There are no country-specific provisions.

ECUADOR

There are no country-specific provisions.

EL SALVADOR

There are no country-specific provisions.

FRANCE

RSUs Not Tax-Qualified

The Participant understands that this Award is not intended to be French
tax-qualified.

Consent to Receive Information in English

By accepting the Award Agreement providing for the terms and conditions of the
Participant’s grant, the Participant confirms having read and understood the
documents relating to this grant (the Plan and this Award Agreement) which were
provided in English language. The Participant accepts the terms of those
documents accordingly.

 

15



--------------------------------------------------------------------------------

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le participant confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et ce Contrat d’Attribution) qui ont
été communiqués en langue anglaise. Le participant accepte les termes en
connaissance de cause.

GERMANY

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. If the Participant uses a German bank to transfer a
cross-border payment in excess of €12,500 in connection with the sale of shares
of Common Stock acquired under the Plan, the bank will make the report for the
Participant. In addition, the Participant must report any receivables, payables,
or debts in foreign currency exceeding an amount of €5,000,000 on a monthly
basis.

GUATEMALA

Language Waiver

By participating in the Plan, the Participant acknowledges that he or she is
proficient in reading and understanding English and fully understands the terms
of the Plan, the Award Agreement and this Appendix A.

HONDURAS

There are no country-specific provisions.

HONG KONG

Securities Law Warning

The offer of this Award and the shares of Common Stock subject to this Award do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Corporation or its Affiliates participating
in the Plan. The Participant should be aware that the contents of this Award
Agreement have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. This Award is intended only
for the personal use of each Participant and may not be distributed to any other
person. The Participant is advised to exercise caution in relation to the offer.
If the Participant is in any doubt about any of the contents of the Agreement,
including this Appendix A, or the Plan, the Participant should obtain
independent professional advice.

Award Payable Only in Shares

Awards granted to Participants in Hong Kong shall be paid in shares of Common
Stock only and do not provide any right for the Participant to receive a cash
payment.

 

16



--------------------------------------------------------------------------------

Sale of Shares

In the event the Award vests within six months of the Grant Date, the
Participant agrees that he or she will not dispose of the shares acquired prior
to the six-month anniversary of the Grant Date.

Occupational Retirement Schemes Ordinance Alert

The Corporation specifically intends that neither the Award nor the Plan will be
an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).

INDIA

Awards Payable in Cash Only

Awards granted to Participants in India shall be paid in cash only and do not
provide any right for the Participant to receive shares of Common Stock.

Exchange Control Documentation

The Participant understands that he or she must repatriate the cash payment
acquired under the Plan to India and convert the proceeds into local currency
within 90 days of receipt. The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the foreign currency is
deposited. The Participant should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India, the Employer
or the Corporation requests proof of repatriation.

INDONESIA

Exchange Control Information

If the Participant remits funds into Indonesia, the Indonesian bank through
which the transaction is made will submit a report on the transaction to the
Bank of Indonesia for statistical reporting purposes. For transactions of
US$10,000 or more, a description of the transaction must be included in the
report. Although the bank through which the transaction is made is required to
make the report, the Participant must complete a “Transfer Report Form.” The
Transfer Report Form will be provided to the Participant by the bank through
which the transaction is to be made.

ISRAEL

Securities Law Notification

The offer of this Award does not constitute a public offering under Securities
Law, 1968.

Immediate Sale Requirement

The Participant understands and agrees that, due to tax considerations in
Israel, upon vesting of the Award, the shares of Common Stock acquired at
vesting of the Award will be sold immediately. The Participant further agrees
that the Corporation is authorized to instruct its designated broker to assist
with any mandatory sale of such shares (on the Participant’s

 

17



--------------------------------------------------------------------------------

behalf pursuant to this authorization) and expressly authorizes the
Corporation’s designated broker to complete the sale of such shares. Upon any
such sale of shares, the sale proceeds, less any Tax-Related Items and broker’s
fees or commissions, will be remitted to the Participant in accordance with any
applicable exchange control laws and regulations.

ITALY

Data Privacy Notice and Consent.

This provision replaces in its entirety the data privacy section in the Award
Agreement:

The Participant understands that the Employer, the Corporation and any Affiliate
hold certain personal information about him or her, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Corporation or any
Affiliate, details of all Awards, or any other entitlement to shares of Common
Stock awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, managing and
administering the Plan (“Data”). The Participant is aware that providing the
Corporation with Data is necessary for the performance of the Plan and that his
or her refusal to provide such Data would make it impossible for the Corporation
to perform its contractual obligations and may affect the Participant’s ability
to participate in the Plan.

The Controller of personal data processing is Kimberly-Clark Corporation with
registered offices at 351 Phelps Drive, Irving, Texas 75038, United States of
America, and, pursuant to Legislative Decree no. 196/2003, its representative in
Italy is Kimberly-Clark s.r.l. at Via Della Rocca, 49, Torino, Italy.

The Participant understands that Data may be transferred to the Corporation or
any of its Affiliates, or to any third parties assisting in the implementation,
management and administration of the Plan including any transfer required to a
broker or other third party with whom shares acquired pursuant to the vesting of
the Award or cash from the sale of such shares may be deposited. Furthermore,
the recipients that may receive, possess, use, retain, and transfer such Data
may be located in Italy or elsewhere, including outside the European Union, and
that recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Italy.

The processing activity, including transfer of Data abroad, including outside of
the European Economic Area, as herein specified and pursuant to applicable laws
and regulations, does not require the Participant’s consent thereto as the
processing is necessary to performance of contractual obligations related to
implementation, administration, and management of the Plan. The Participant
understands that Data processing related to the purposes specified above shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that, pursuant to
Section 7 of the Legislative Decree no. 196/2003,

 

18



--------------------------------------------------------------------------------

he or she has the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data processing.
Furthermore, the Participant is aware that Data will not be used for direct
marketing purposes. In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting the Participant’s local human
resources representative.

Plan Document Acknowledgment

In accepting the grant of this Award, the Participant acknowledges that he or
she has received a copy of the Plan and the Award Agreement and has reviewed the
Plan and the Award Agreement, including this Appendix A, in their entirety and
fully understands and accepts all provisions of the Plan and the Award
Agreement, including this Appendix A.

The Participant acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Agreement: Section 2(6)
on Payment of Withholding Taxes; Section 5 on No Right of Continued Employment;
Section 8 on Delaware Law to Govern; the section on Acknowledgment of
Conditions; and the Data Privacy Notice and Consent section included in this
Appendix A.

Exchange Control Information

The Participant is required to report in his or her annual tax return: (a) any
transfers of cash or shares of Common Stock to or from Italy exceeding €10,000
or the equivalent amount in U.S. dollars; and (b) any foreign investments or
investments (including proceeds from the sale of shares of Common Stock acquired
under the Plan) held outside of Italy exceeding €10,000 or the equivalent amount
in U.S. dollars, if the investment may give rise to income in Italy. The
Participant is exempt from the formalities in (a) if the investments are made
through an authorized broker resident in Italy, as the broker will comply with
the reporting obligation on the Participant’s behalf.

JAPAN

There are no country-specific provisions.

KOREA

Exchange Control Information

If the Participant receives US$500,000 or more from the sale of shares of Common
Stock, Korean exchange control laws require the Participant to repatriate the
proceeds to Korea within 18 months of the sale.

MALAYSIA

Insider Trading Notification

The Participant should be aware of the Malaysian insider trading rules, which
may impact the Participant’s acquisition or disposal of shares acquired under
the Plan. Under Malaysian insider trading rules, the Participant is prohibited
from acquiring or selling shares or rights to shares (e.g., an Award) when in
possession of information that is not generally available and that the
Participant knows or should know will have a material effect on the price of
shares once such information is generally available.

 

19



--------------------------------------------------------------------------------

Director Notification Obligation

If the Participant is a director of the Corporation’s Malaysian Affiliate, the
Participant is subject to certain notification requirements under the Malaysian
Companies Act. Among these requirements is an obligation to notify the Malaysian
Affiliate in writing when the Participant receives or disposes of an interest
(e.g., an Award or shares) in the Corporation or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Corporation or any related company.

MEXICO

Modification

By accepting the Award, the Participant understands and agrees that any
modification of the Plan or the Award Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.

Acknowledgment of the Grant

In accepting the Award, the Participant acknowledges that the Participant has
received a copy of the Plan and the Award Agreement, including this Appendix A,
has reviewed the Plan and the Award Agreement, including this Appendix A, in
their entirety and fully understands and accepts all provisions of the Plan and
the Award Agreement, including this Appendix A. The Participant further
acknowledges that the Participant has read and specifically and expressly
approves the Acknowledgement of Conditions section of the Award Agreement, in
which the following is clearly described and established:

 

  (1) The Participant’s participation in the Plan does not constitute an
acquired right.

 

  (2) The Plan and the Participant’s participation in the Plan are offered by
the Corporation on a wholly discretionary basis.

 

  (3) The Participant’s participation in the Plan is voluntary.

 

  (4) Neither the Corporation nor any Affiliates are responsible for any
decrease in the value of the Award granted and/or shares of Common Stock issued
under the Plan.

Labor Acknowledgment and Policy Statement

In accepting the grant of this Award, the Participant expressly recognizes that
the Corporation, with registered offices at 351 Phelps Drive, Irving, Texas
75038, U.S.A., is solely responsible for the administration of the Plan and that
the Participant’s participation in the Plan and acquisition of shares of Common
Stock do not constitute an employment relationship between the Participant and
the Corporation since the Participant is participating in the Plan on a wholly
commercial basis and his or her sole Employer is Kimberly-Clark de Mexico, S.A.
de C.V. (“KCC-Mexico”). Based on the foregoing, the Participant expressly
recognizes that the Plan and the benefits that he or she may derive from
participating in the Plan do not establish any rights between the Participant
and the Employer, KCC-Mexico and do not form part of the employment conditions
and/or benefits provided by KCC-Mexico, and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Participant’s employment.

 

20



--------------------------------------------------------------------------------

The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, the Corporation reserves the absolute right to amend and/or
discontinue the Participant’s participation at any time without any liability to
the Participant.

Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against the Corporation for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and the Participant therefore grants a full and broad
release to the Corporation, its Affiliates, branches, representation offices,
its shareholders, officers, agents, or legal representatives with respect to any
claim that may arise.

Spanish Translation

Modificación

Al aceptar el Premio, el Participante entiende y acuerda que cualquier
modificación al Plan o al Acuerdo o su terminación, no cambiará o disminuirá los
términos y condiciones de empleo.

Reconocimiento del Otorgamiento

Al aceptar el Premio, el Participante está de acuerdo en haber recibido una
copia del Plan, del Acuerdo incluyendo el presente Anexo “A” y ha revisado el
Plan y el Acuerdo, incluyendo este Anexo “A” en su totalidad y comprende y
acepta todas las disposiciones previstas en el Plan, en el Acuerdo, incluyendo
el presente Anexo “A”. Asimismo, el Participante reconoce que ha leído y
manifiesta su específica y expresa conformidad con los términos y condiciones
establecidos del Acuerdo, en el cual claramente se describe y establece lo
siguiente:

 

  (1) La participación del Participante en el Plan no constituye un derecho
adquirido.

 

  (2) El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía de forma completamente discrecional.

 

  (3) La participación del Participante en el Plan es voluntaria.

 

  (4) Ni la Compañía ni sus Afiliadas son responsables por la reducción del
valor del Premio y/o Acciones Ordinarias emitidas bajo el Plan.

Reconocimiento de la Legislación Laboral y Declaración de la Política

Al aceptar el otorgamiento de este Premio, el Participante expresamente reconoce
que Kimberly-Clark Corporación con oficinas registradas en 351 Phelps Drive,
Irving, Texas 75038, EE.UU., es la única responsable por la administración del
Plan y que la participación del Participante en el Plan y en su caso la
adquisición de las Opciones de Compra de Acciones o Acciones no constituyen ni
podrán interpretarse como una relación de trabajo entre el Participante y
Kimberly-Clark Corporación, ya que el Participante participa en el Plan en un
marco totalmente comercial y su único Patrón lo es Kimberly-Clark de México,
S.A. de C.V., con domicilio en Kimberly-Clark de México, S.A. de C.V. México.
Derivado de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar de la participación en el Plan no establecen
derecho alguno entre el Participante y el

 

21



--------------------------------------------------------------------------------

Patrón, Kimberly-Clark de México, S.A. de C.V. y no forma parte de las
condiciones de trabajo y/o las prestaciones otorgadas por Kimberly-Clark de
México, S.A. de C.V. y que cualquier modificación al Plan o su terminación no
constituye un cambio o impedimento de los términos y condiciones de la relación
de trabajo del Participante.

Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Kimberly-Clark Corporación por lo
tanto, Kimberly-Clark Corporación se reserva el absoluto derecho de modificar
y/o terminar la participación del Participante en cualquier momento y sin
responsabilidad alguna frente el Participante.

Finalmente, el Participante por este medio declara que no se reserva derecho o
acción alguna que ejercitar en contra de Kimberly-Clark Corporación por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Participante otorga el más
amplio finiquito que en derecho proceda a Kimberly-Clark Corporación, sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.

NETHERLANDS

Consent to Comply with Dutch Securities Law

The Participant has been granted Awards under the Plan, pursuant to which the
Participant may acquire shares. Participants who are residents of the
Netherlands should be aware of the Dutch insider trading rules, which may impact
the sale of such shares. In particular, the Participant may be prohibited from
effecting certain share transactions if the Participant has insider information
regarding the Corporation.

Below is a discussion of the applicable restrictions. The Participant is advised
to read the discussion carefully to determine whether the insider rules apply to
the Participant. If it is uncertain whether the insider rules apply, the
Corporation recommends that the Participant consult with his or her personal
legal advisor. Please note that the Corporation cannot be held liable if the
Participant violates the Dutch insider rules. The Participant is responsible for
ensuring compliance with these rules.

By entering into the Award Agreement and participating in the Plan, the
Participant acknowledges having read and understood the notification below and
acknowledges that it is his or her own responsibility to comply with the Dutch
insider trading rules, as discussed herein.

Prohibition Against Insider Trading

Dutch securities laws prohibit insider trading. Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Corporation is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the share price, regardless of the actual effect on the price. The insider could
be any employee of the Corporation or its Dutch Affiliate who has inside
information as described above.

Given the broad scope of the definition of inside information, certain employees
of the Corporation working at its Dutch Affiliate may have inside information
and thus, would be prohibited from effectuating a transaction in securities in
the Netherlands at a time when he or she had such inside information.

 

22



--------------------------------------------------------------------------------

NEW ZEALAND

There are no country-specific provisions.

NICARAGUA

There are no country-specific provisions.

PANAMA

Securities Law Information

Neither this Award nor any shares of Common Stock that the Participant may
acquire at vesting of this Award constitute a public offering of securities, as
they are available only to eligible employees of the Corporation and its
Affiliates.

PARAGUAY

There are no country-specific provisions.

PERU

There are no country-specific provisions.

PHILIPPINES

Awards Payable in Cash Only

Awards granted to Participants in the Philippines shall be paid in cash only and
do not provide any right for the Participant to receive shares of Common Stock.

POLAND

There are no country-specific provisions.

PORTUGAL

Exchange Control Information

If the Participant receives shares of Common Stock upon vesting of the Award,
the acquisition of the shares should be reported to the Banco de Portugal for
statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on the Participant’s behalf. If the shares are not deposited
with a commercial bank or financial intermediary in Portugal, the Participant is
responsible for submitting the report to the Banco de Portugal.

 

23



--------------------------------------------------------------------------------

PUERTO RICO

There are no country-specific provisions.

RUSSIA

U.S. Transaction

The Participant understands that this Award shall be valid and this Award
Agreement shall be concluded and become effective only when the Participant’s
acceptance of the Award Agreement is received by the Corporation in the United
States. Upon vesting of this Award, any shares of Common Stock to be issued to
the Participant shall be delivered to the Participant through a bank or
brokerage account in the United States.

Securities Law Notice

This Award Agreement, the Plan and all other materials the Participant may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia. Absent any requirement under local law, the
issuance of shares of Common Stock under the Plan has not and will not be
registered in Russia and hence the shares described in any Plan-related
documents may not be offered or placed in public circulation in Russia.

Please note that, under the Russian law, the Participant is not permitted to
sell the Corporation’s shares directly to other Russian individuals and the
Participant is not permitted to bring share certificates into Russia. All shares
issued upon vesting of the Award will be maintained on the Participant’s behalf
in the United States.

SINGAPORE

Securities Law Information

The Award is being made pursuant to the “Qualifying Person” exemption” under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that the Award is
subject to section 257 of the SFA and the Participant will not be able to make
(i) any subsequent sale of the shares of Common Stock in Singapore or (ii) any
offer of such subsequent sale of the shares of Common Stock subject to the Award
in Singapore, unless such sale or offer is made pursuant to the exemptions under
Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.).

Director Notification Obligation

If the Participant is a director, associate director or shadow director of the
Corporation’s Singapore Affiliate, the Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Corporation’s Singapore Affiliate in
writing when the Participant receives an interest (e.g., an Award or shares) in
the Corporation or any Affiliate. In addition, the Participant must notify the
Corporation’s Singapore Affiliate when he or she sells shares of the Corporation
or of any Affiliate (including when the Participant sells shares issued upon
vesting and settlement of the Award). These notifications must be made within
two days of acquiring or disposing of any interest in the Corporation or any
Affiliate. In addition, a notification of the Participant’s interests in the
Corporation or any Affiliate must be made within two days of becoming a
director.

 

24



--------------------------------------------------------------------------------

SOUTH AFRICA

Exchange Control Information

To participate in the Plan, the Participant must comply with exchange control
regulations and rulings (the “Exchange Control Regulations”) in South Africa.
Currently, the Exchange Control Department of the South African Reserve Bank
(“Exchange Control”) requires that approval be sought for the purchase of
securities by South African residents pursuant to foreign share incentive
schemes, such as the acquisition of shares of Common Stock under the Plan. The
Corporation is in the process of obtaining such approval.

Because the Exchange Control Regulations change frequently and without notice,
the Participant understands that he or she should consult a legal advisor prior
to the acquisition or sale of shares under the Plan to ensure compliance with
current regulations. The Participant understands that it is his or her
responsibility to comply with South African exchange control laws, and neither
the Corporation nor the Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.

Tax Acknowledgment

By accepting the Award, the Participant agrees to notify the Employer of the
amount of any gain realized upon vesting of the Award. If the Participant fails
to advise the Employer of the gain realized upon vesting, the Participant may be
liable for a fine. The Participant will be responsible for paying any difference
between the actual tax liability and the amount withheld.

SPAIN

Termination of Employment

For purposes of this Award, a termination of employment includes a termination
that is deemed an “unfair dismissal” or a “constructive dismissal.”

Labor Law Acknowledgment

By accepting the Award, the Participant acknowledges that he or she understands
and agrees to participation in the Plan and that he or she has received a copy
of the Plan.

The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant Awards under the Plan to individuals who may
be employees of the Corporation or its Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the
Corporation or any of its Affiliates on an ongoing basis. Consequently, the
Participant understands that any grant is given on the assumption and condition
that it shall not become a part of any employment contract (either with the
Corporation or any of its Affiliates) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. Further, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from any
gratuitous and discretionary grant since the future value of the Award and the
underlying shares is unknown and unpredictable. In addition, the Participant
understands that this grant

 

25



--------------------------------------------------------------------------------

would not be made but for the assumptions and conditions referred to above;
thus, the Participant understands, acknowledges and freely accepts that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, then the Award shall be null and void.

Further, the Participant understands that the Award is a conditional right.
Participant shall forfeit any unvested Award upon termination of employment
unless such termination is (i) due to a Qualified Termination of Employment, or
(ii) if more than six months after the Grant Date, due to death, Total and
Permanent Disability, or the shutdown or divestiture of a business unit. The
terms of this paragraph apply even if the Participant is considered to be
unfairly dismissed without good cause.

SWITZERLAND

Securities Law Notification

The Awards offered by the Corporation are considered a private offering in
Switzerland; therefore, such offer is not subject to registration in
Switzerland.

TAIWAN

Exchange Control Information

The Participant may acquire and remit foreign currency (including proceeds from
the sale of shares of Common Stock) into and out of Taiwan up to US$5,000,000
per year. If the transaction amount is TWD500,000 or more in a single
transaction, the Participant must submit a foreign exchange transaction form and
also provide supporting documentation to the satisfaction of the remitting bank.

If the transaction amount is US$500,000 or more, the Participant may be required
to provide additional supporting documentation to the satisfaction of the
remitting bank. The Participant should consult his or her personal advisor to
ensure compliance with applicable exchange control laws in Taiwan.

THAILAND

Exchange Control Information

When any shares of Common Stock received at vesting are sold or an equivalent
cash payment at vesting is received, the Participant must repatriate all cash
proceeds to Thailand and then convert such proceeds to Thai Baht within 360 days
of repatriation. If the amount of the Participant’s proceeds is US$20,000 or
more, the Participant must specifically report the inward remittance to the Bank
of Thailand on a foreign exchange transaction form. If the Participant fails to
comply with these obligations, then the Participant may be subject to penalties
assessed by the Bank of Thailand.

The Participant should consult his or her personal advisor prior to taking any
action with respect to remittance of cash proceeds into Thailand. The
Participant is responsible for ensuring compliance with all exchange control
laws in Thailand.

 

26



--------------------------------------------------------------------------------

TRINIDAD & TOBAGO

There are no country-specific provisions.

TURKEY

There are no country-specific provisions.

UKRAINE

Awards Payable in Cash Only

Awards granted to Participants in Ukraine shall be paid in cash only and do not
provide any right for the Participant to receive shares of Common Stock.

UNITED KINGDOM

Tax Acknowledgment

The following information supplements the information regarding Tax-Related
Items in the Acknowledgment of Conditions section of the Award Agreement:

If payment or withholding of the income tax due is not made within 90 days of
the event giving rise to the Tax-Related Items or such other period specified in
section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected Tax-Related Items shall constitute a
loan owed by the Participant to the Employer, effective on the Due Date. The
Participant agrees that the loan will bear interest at the then-current Her
Majesty’s Revenue and Customs official rate; it will be immediately due and
repayable. Notwithstanding the foregoing, if the Participant is an officer or
executive director (as within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), the terms of this provision
will not apply to the Participant. In the event that the Participant is an
officer or director, as defined above, and Tax-Related Items are not collected
from or paid by the Participant by the Due Date, the amount of any uncollected
Tax-Related Items may constitute a benefit to the Participant on which
additional income tax and National Insurance Contributions may be payable. The
Participant acknowledges the Corporation or the Employer may recover it at any
time thereafter by any of the means referred to in the Award Agreement. The
Participant authorizes the Corporation to withhold the transfer of any shares
unless and until the loan is repaid in full.

URUGUAY

There are no country-specific provisions.

VENEZUELA

Exchange Control Information

The Participant should consult his or her personal advisor prior to repatriating
the proceeds of the sale of shares of Common Stock to ensure compliance with the
applicable exchange control regulations in Venezuela, as such regulations are
subject to frequent change. The Participant is responsible for ensuring
compliance with all exchange control laws in Venezuela.

 

27



--------------------------------------------------------------------------------

VIETNAM

Awards Payable in Cash Only

Awards granted to Participants in Vietnam shall be paid in cash only and do not
provide any right for the Participant to receive shares of Common Stock.

 

28